Name: Commission Implementing Regulation (EU) 2019/699 of 6 May 2019 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March 2019 until 29 June 2019 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: management;  technology and technical regulations;  insurance;  civil law;  trade policy
 Date Published: nan

 7.5.2019 EN Official Journal of the European Union L 119/70 COMMISSION IMPLEMENTING REGULATION (EU) 2019/699 of 6 May 2019 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March 2019 until 29 June 2019 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and reinsurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 4 April 2019, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of March 2019 market data. That information was published on 4 April 2019 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 31 March 2019 until 29 June 2019. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 March 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,330 % 1,993 %  0,340 % 0,288 %  0,055 %  0,033 % 2  0,290 % 1,904 %  0,300 % 0,917 % 0,003 % 0,050 % 3  0,240 % 1,833 %  0,250 % 1,129 % 0,081 % 0,208 % 4  0,168 % 1,765 %  0,178 % 1,417 % 0,171 % 0,442 % 5  0,088 % 1,711 %  0,098 % 1,691 % 0,273 % 0,721 % 6 0,001 % 1,670 %  0,009 % 1,954 % 0,371 % 1,001 % 7 0,095 % 1,651 % 0,085 % 2,229 % 0,471 % 1,256 % 8 0,191 % 1,652 % 0,181 % 2,437 % 0,568 % 1,476 % 9 0,290 % 1,664 % 0,280 % 2,600 % 0,658 % 1,658 % 10 0,378 % 1,678 % 0,367 % 2,730 % 0,746 % 1,811 % 11 0,460 % 1,681 % 0,450 % 2,847 % 0,891 % 1,941 % 12 0,541 % 1,684 % 0,531 % 2,956 % 1,064 % 2,054 % 13 0,619 % 1,697 % 0,609 % 3,055 % 1,239 % 2,154 % 14 0,687 % 1,721 % 0,677 % 3,146 % 1,405 % 2,243 % 15 0,741 % 1,754 % 0,731 % 3,227 % 1,557 % 2,323 % 16 0,779 % 1,794 % 0,769 % 3,298 % 1,695 % 2,395 % 17 0,809 % 1,840 % 0,798 % 3,362 % 1,820 % 2,460 % 18 0,838 % 1,889 % 0,827 % 3,419 % 1,932 % 2,521 % 19 0,871 % 1,940 % 0,860 % 3,470 % 2,033 % 2,576 % 20 0,911 % 1,992 % 0,901 % 3,516 % 2,125 % 2,627 % 21 0,962 % 2,043 % 0,951 % 3,559 % 2,209 % 2,674 % 22 1,019 % 2,094 % 1,009 % 3,597 % 2,285 % 2,718 % 23 1,081 % 2,144 % 1,071 % 3,633 % 2,354 % 2,760 % 24 1,146 % 2,192 % 1,136 % 3,666 % 2,418 % 2,798 % 25 1,212 % 2,240 % 1,203 % 3,696 % 2,477 % 2,834 % 26 1,278 % 2,285 % 1,269 % 3,724 % 2,531 % 2,868 % 27 1,344 % 2,330 % 1,335 % 3,750 % 2,582 % 2,900 % 28 1,409 % 2,372 % 1,400 % 3,775 % 2,629 % 2,930 % 29 1,473 % 2,413 % 1,464 % 3,798 % 2,672 % 2,959 % 30 1,535 % 2,453 % 1,526 % 3,819 % 2,713 % 2,986 % 31 1,595 % 2,491 % 1,587 % 3,839 % 2,751 % 3,011 % 32 1,653 % 2,527 % 1,645 % 3,858 % 2,787 % 3,036 % 33 1,709 % 2,562 % 1,702 % 3,876 % 2,820 % 3,059 % 34 1,764 % 2,596 % 1,757 % 3,893 % 2,852 % 3,081 % 35 1,816 % 2,628 % 1,809 % 3,909 % 2,882 % 3,102 % 36 1,867 % 2,659 % 1,860 % 3,925 % 2,910 % 3,122 % 37 1,915 % 2,689 % 1,909 % 3,939 % 2,936 % 3,141 % 38 1,962 % 2,717 % 1,956 % 3,953 % 2,962 % 3,159 % 39 2,007 % 2,745 % 2,001 % 3,966 % 2,986 % 3,176 % 40 2,050 % 2,771 % 2,044 % 3,978 % 3,008 % 3,193 % 41 2,092 % 2,796 % 2,086 % 3,990 % 3,030 % 3,209 % 42 2,132 % 2,820 % 2,126 % 4,002 % 3,051 % 3,224 % 43 2,171 % 2,844 % 2,165 % 4,013 % 3,070 % 3,239 % 44 2,208 % 2,866 % 2,202 % 4,023 % 3,089 % 3,253 % 45 2,243 % 2,888 % 2,238 % 4,033 % 3,107 % 3,266 % 46 2,278 % 2,909 % 2,272 % 4,043 % 3,124 % 3,279 % 47 2,311 % 2,929 % 2,305 % 4,052 % 3,141 % 3,292 % 48 2,342 % 2,948 % 2,337 % 4,061 % 3,156 % 3,304 % 49 2,373 % 2,967 % 2,368 % 4,070 % 3,172 % 3,315 % 50 2,402 % 2,985 % 2,397 % 4,078 % 3,186 % 3,327 % 51 2,431 % 3,002 % 2,426 % 4,086 % 3,200 % 3,337 % 52 2,458 % 3,019 % 2,453 % 4,093 % 3,213 % 3,348 % 53 2,485 % 3,035 % 2,480 % 4,101 % 3,226 % 3,358 % 54 2,510 % 3,050 % 2,506 % 4,108 % 3,239 % 3,367 % 55 2,535 % 3,065 % 2,531 % 4,115 % 3,251 % 3,377 % 56 2,559 % 3,080 % 2,555 % 4,121 % 3,262 % 3,386 % 57 2,582 % 3,094 % 2,578 % 4,128 % 3,273 % 3,395 % 58 2,605 % 3,108 % 2,600 % 4,134 % 3,284 % 3,403 % 59 2,626 % 3,121 % 2,622 % 4,140 % 3,295 % 3,411 % 60 2,647 % 3,133 % 2,643 % 4,146 % 3,305 % 3,419 % 61 2,667 % 3,146 % 2,663 % 4,151 % 3,314 % 3,427 % 62 2,687 % 3,158 % 2,683 % 4,157 % 3,324 % 3,434 % 63 2,706 % 3,169 % 2,702 % 4,162 % 3,333 % 3,442 % 64 2,724 % 3,181 % 2,720 % 4,167 % 3,342 % 3,449 % 65 2,742 % 3,192 % 2,738 % 4,172 % 3,350 % 3,456 % 66 2,760 % 3,202 % 2,756 % 4,177 % 3,359 % 3,462 % 67 2,777 % 3,213 % 2,773 % 4,182 % 3,367 % 3,469 % 68 2,793 % 3,223 % 2,789 % 4,186 % 3,375 % 3,475 % 69 2,809 % 3,232 % 2,805 % 4,191 % 3,382 % 3,481 % 70 2,824 % 3,242 % 2,821 % 4,195 % 3,390 % 3,487 % 71 2,839 % 3,251 % 2,836 % 4,199 % 3,397 % 3,493 % 72 2,854 % 3,260 % 2,850 % 4,203 % 3,404 % 3,498 % 73 2,868 % 3,269 % 2,865 % 4,207 % 3,410 % 3,504 % 74 2,882 % 3,277 % 2,879 % 4,211 % 3,417 % 3,509 % 75 2,896 % 3,285 % 2,892 % 4,215 % 3,423 % 3,514 % 76 2,909 % 3,293 % 2,905 % 4,219 % 3,430 % 3,519 % 77 2,921 % 3,301 % 2,918 % 4,222 % 3,436 % 3,524 % 78 2,934 % 3,309 % 2,931 % 4,226 % 3,442 % 3,529 % 79 2,946 % 3,316 % 2,943 % 4,229 % 3,448 % 3,533 % 80 2,958 % 3,323 % 2,955 % 4,233 % 3,453 % 3,538 % 81 2,970 % 3,331 % 2,966 % 4,236 % 3,459 % 3,542 % 82 2,981 % 3,337 % 2,978 % 4,239 % 3,464 % 3,547 % 83 2,992 % 3,344 % 2,989 % 4,242 % 3,469 % 3,551 % 84 3,003 % 3,351 % 3,000 % 4,245 % 3,474 % 3,555 % 85 3,013 % 3,357 % 3,010 % 4,248 % 3,479 % 3,559 % 86 3,023 % 3,364 % 3,020 % 4,251 % 3,484 % 3,563 % 87 3,033 % 3,370 % 3,030 % 4,254 % 3,489 % 3,567 % 88 3,043 % 3,376 % 3,040 % 4,257 % 3,494 % 3,571 % 89 3,053 % 3,382 % 3,050 % 4,259 % 3,498 % 3,574 % 90 3,062 % 3,387 % 3,059 % 4,262 % 3,503 % 3,578 % 91 3,071 % 3,393 % 3,068 % 4,265 % 3,507 % 3,582 % 92 3,080 % 3,398 % 3,077 % 4,267 % 3,511 % 3,585 % 93 3,089 % 3,404 % 3,086 % 4,270 % 3,516 % 3,588 % 94 3,098 % 3,409 % 3,095 % 4,272 % 3,520 % 3,592 % 95 3,106 % 3,414 % 3,103 % 4,274 % 3,524 % 3,595 % 96 3,114 % 3,419 % 3,112 % 4,277 % 3,528 % 3,598 % 97 3,122 % 3,424 % 3,120 % 4,279 % 3,531 % 3,601 % 98 3,130 % 3,429 % 3,128 % 4,281 % 3,535 % 3,604 % 99 3,138 % 3,434 % 3,135 % 4,283 % 3,539 % 3,607 % 100 3,146 % 3,438 % 3,143 % 4,286 % 3,542 % 3,610 % 101 3,153 % 3,443 % 3,150 % 4,288 % 3,546 % 3,613 % 102 3,160 % 3,447 % 3,158 % 4,290 % 3,549 % 3,616 % 103 3,168 % 3,452 % 3,165 % 4,292 % 3,553 % 3,619 % 104 3,175 % 3,456 % 3,172 % 4,294 % 3,556 % 3,621 % 105 3,181 % 3,460 % 3,179 % 4,296 % 3,559 % 3,624 % 106 3,188 % 3,465 % 3,186 % 4,298 % 3,563 % 3,626 % 107 3,195 % 3,469 % 3,192 % 4,300 % 3,566 % 3,629 % 108 3,201 % 3,473 % 3,199 % 4,301 % 3,569 % 3,632 % 109 3,208 % 3,476 % 3,205 % 4,303 % 3,572 % 3,634 % 110 3,214 % 3,480 % 3,212 % 4,305 % 3,575 % 3,636 % 111 3,220 % 3,484 % 3,218 % 4,307 % 3,578 % 3,639 % 112 3,226 % 3,488 % 3,224 % 4,308 % 3,581 % 3,641 % 113 3,232 % 3,491 % 3,230 % 4,310 % 3,583 % 3,643 % 114 3,238 % 3,495 % 3,236 % 4,312 % 3,586 % 3,646 % 115 3,244 % 3,499 % 3,241 % 4,313 % 3,589 % 3,648 % 116 3,249 % 3,502 % 3,247 % 4,315 % 3,592 % 3,650 % 117 3,255 % 3,505 % 3,253 % 4,317 % 3,594 % 3,652 % 118 3,260 % 3,509 % 3,258 % 4,318 % 3,597 % 3,654 % 119 3,266 % 3,512 % 3,264 % 4,320 % 3,599 % 3,656 % 120 3,271 % 3,515 % 3,269 % 4,321 % 3,602 % 3,658 % 121 3,276 % 3,518 % 3,274 % 4,323 % 3,604 % 3,660 % 122 3,281 % 3,522 % 3,279 % 4,324 % 3,607 % 3,662 % 123 3,286 % 3,525 % 3,284 % 4,326 % 3,609 % 3,664 % 124 3,291 % 3,528 % 3,289 % 4,327 % 3,612 % 3,666 % 125 3,296 % 3,531 % 3,294 % 4,328 % 3,614 % 3,668 % 126 3,301 % 3,534 % 3,299 % 4,330 % 3,616 % 3,670 % 127 3,306 % 3,536 % 3,303 % 4,331 % 3,618 % 3,672 % 128 3,310 % 3,539 % 3,308 % 4,332 % 3,621 % 3,673 % 129 3,315 % 3,542 % 3,313 % 4,334 % 3,623 % 3,675 % 130 3,319 % 3,545 % 3,317 % 4,335 % 3,625 % 3,677 % 131 3,324 % 3,547 % 3,322 % 4,336 % 3,627 % 3,679 % 132 3,328 % 3,550 % 3,326 % 4,337 % 3,629 % 3,680 % 133 3,332 % 3,553 % 3,330 % 4,339 % 3,631 % 3,682 % 134 3,336 % 3,555 % 3,335 % 4,340 % 3,633 % 3,684 % 135 3,341 % 3,558 % 3,339 % 4,341 % 3,635 % 3,685 % 136 3,345 % 3,560 % 3,343 % 4,342 % 3,637 % 3,687 % 137 3,349 % 3,563 % 3,347 % 4,343 % 3,639 % 3,688 % 138 3,353 % 3,565 % 3,351 % 4,344 % 3,641 % 3,690 % 139 3,357 % 3,568 % 3,355 % 4,346 % 3,643 % 3,691 % 140 3,361 % 3,570 % 3,359 % 4,347 % 3,644 % 3,693 % 141 3,364 % 3,572 % 3,363 % 4,348 % 3,646 % 3,694 % 142 3,368 % 3,575 % 3,366 % 4,349 % 3,648 % 3,696 % 143 3,372 % 3,577 % 3,370 % 4,350 % 3,650 % 3,697 % 144 3,376 % 3,579 % 3,374 % 4,351 % 3,652 % 3,699 % 145 3,379 % 3,581 % 3,377 % 4,352 % 3,653 % 3,700 % 146 3,383 % 3,584 % 3,381 % 4,353 % 3,655 % 3,701 % 147 3,386 % 3,586 % 3,384 % 4,354 % 3,657 % 3,703 % 148 3,390 % 3,588 % 3,388 % 4,355 % 3,658 % 3,704 % 149 3,393 % 3,590 % 3,391 % 4,356 % 3,660 % 3,705 % 150 3,396 % 3,592 % 3,395 % 4,357 % 3,661 % 3,707 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,380 % 0,839 % 3,019 % 1,412 % 4,368 % 1,404 % 2  0,340 % 0,830 % 3,322 % 1,565 % 4,380 % 1,574 % 3  0,290 % 0,872 % 3,619 % 1,737 % 4,395 % 1,627 % 4  0,218 % 0,914 % 3,890 % 1,924 % 4,404 % 1,667 % 5  0,139 % 0,951 % 4,103 % 2,094 % 4,410 % 1,703 % 6  0,049 % 0,984 % 4,266 % 2,253 % 4,417 % 1,737 % 7 0,044 % 1,014 % 4,407 % 2,421 % 4,425 % 1,770 % 8 0,140 % 1,044 % 4,543 % 2,563 % 4,430 % 1,804 % 9 0,240 % 1,065 % 4,678 % 2,680 % 4,430 % 1,836 % 10 0,327 % 1,103 % 4,831 % 2,746 % 4,427 % 1,871 % 11 0,409 % 1,130 % 4,951 % 2,798 % 4,421 % 1,914 % 12 0,490 % 1,155 % 5,034 % 2,844 % 4,413 % 1,964 % 13 0,568 % 1,167 % 5,090 % 2,887 % 4,404 % 2,017 % 14 0,636 % 1,195 % 5,126 % 2,927 % 4,394 % 2,072 % 15 0,689 % 1,210 % 5,147 % 2,964 % 4,384 % 2,127 % 16 0,727 % 1,224 % 5,156 % 2,998 % 4,374 % 2,181 % 17 0,757 % 1,235 % 5,156 % 3,030 % 4,363 % 2,235 % 18 0,785 % 1,233 % 5,149 % 3,060 % 4,353 % 2,287 % 19 0,818 % 1,251 % 5,137 % 3,089 % 4,342 % 2,337 % 20 0,859 % 1,258 % 5,122 % 3,115 % 4,332 % 2,385 % 21 0,911 % 1,261 % 5,103 % 3,141 % 4,322 % 2,432 % 22 0,969 % 1,264 % 5,083 % 3,165 % 4,312 % 2,477 % 23 1,032 % 1,266 % 5,060 % 3,187 % 4,302 % 2,520 % 24 1,098 % 1,268 % 5,037 % 3,208 % 4,292 % 2,561 % 25 1,165 % 1,268 % 5,013 % 3,229 % 4,283 % 2,600 % 26 1,233 % 1,266 % 4,989 % 3,248 % 4,274 % 2,638 % 27 1,300 % 1,263 % 4,965 % 3,266 % 4,265 % 2,673 % 28 1,366 % 1,260 % 4,941 % 3,284 % 4,257 % 2,708 % 29 1,431 % 1,257 % 4,917 % 3,301 % 4,249 % 2,741 % 30 1,494 % 1,255 % 4,894 % 3,316 % 4,241 % 2,772 % 31 1,555 % 1,253 % 4,871 % 3,332 % 4,233 % 2,802 % 32 1,614 % 1,251 % 4,848 % 3,346 % 4,225 % 2,831 % 33 1,672 % 1,250 % 4,826 % 3,360 % 4,218 % 2,858 % 34 1,727 % 1,250 % 4,805 % 3,373 % 4,211 % 2,885 % 35 1,780 % 1,250 % 4,784 % 3,386 % 4,204 % 2,910 % 36 1,832 % 1,250 % 4,764 % 3,398 % 4,198 % 2,934 % 37 1,881 % 1,249 % 4,745 % 3,410 % 4,192 % 2,957 % 38 1,929 % 1,246 % 4,726 % 3,421 % 4,185 % 2,979 % 39 1,975 % 1,241 % 4,707 % 3,432 % 4,179 % 3,001 % 40 2,019 % 1,234 % 4,690 % 3,442 % 4,174 % 3,021 % 41 2,061 % 1,223 % 4,673 % 3,452 % 4,168 % 3,041 % 42 2,102 % 1,212 % 4,656 % 3,462 % 4,163 % 3,060 % 43 2,141 % 1,200 % 4,640 % 3,471 % 4,158 % 3,078 % 44 2,179 % 1,190 % 4,625 % 3,480 % 4,153 % 3,095 % 45 2,215 % 1,183 % 4,610 % 3,488 % 4,148 % 3,112 % 46 2,250 % 1,178 % 4,596 % 3,496 % 4,143 % 3,128 % 47 2,283 % 1,178 % 4,582 % 3,504 % 4,139 % 3,144 % 48 2,316 % 1,181 % 4,569 % 3,512 % 4,134 % 3,159 % 49 2,347 % 1,189 % 4,556 % 3,519 % 4,130 % 3,173 % 50 2,377 % 1,201 % 4,543 % 3,526 % 4,126 % 3,187 % 51 2,406 % 1,218 % 4,531 % 3,533 % 4,122 % 3,200 % 52 2,434 % 1,239 % 4,520 % 3,540 % 4,118 % 3,213 % 53 2,461 % 1,264 % 4,508 % 3,546 % 4,114 % 3,226 % 54 2,487 % 1,290 % 4,497 % 3,553 % 4,110 % 3,238 % 55 2,512 % 1,319 % 4,487 % 3,559 % 4,107 % 3,249 % 56 2,536 % 1,348 % 4,477 % 3,564 % 4,104 % 3,261 % 57 2,560 % 1,379 % 4,467 % 3,570 % 4,100 % 3,272 % 58 2,582 % 1,410 % 4,457 % 3,576 % 4,097 % 3,282 % 59 2,604 % 1,442 % 4,448 % 3,581 % 4,094 % 3,293 % 60 2,626 % 1,474 % 4,439 % 3,586 % 4,091 % 3,302 % 61 2,646 % 1,506 % 4,430 % 3,591 % 4,088 % 3,312 % 62 2,666 % 1,537 % 4,422 % 3,596 % 4,085 % 3,321 % 63 2,686 % 1,569 % 4,414 % 3,600 % 4,082 % 3,330 % 64 2,704 % 1,600 % 4,406 % 3,605 % 4,079 % 3,339 % 65 2,723 % 1,631 % 4,398 % 3,609 % 4,077 % 3,348 % 66 2,740 % 1,661 % 4,391 % 3,614 % 4,074 % 3,356 % 67 2,757 % 1,691 % 4,383 % 3,618 % 4,072 % 3,364 % 68 2,774 % 1,721 % 4,376 % 3,622 % 4,069 % 3,372 % 69 2,790 % 1,750 % 4,369 % 3,626 % 4,067 % 3,379 % 70 2,806 % 1,778 % 4,363 % 3,630 % 4,065 % 3,387 % 71 2,821 % 1,806 % 4,356 % 3,633 % 4,062 % 3,394 % 72 2,836 % 1,833 % 4,350 % 3,637 % 4,060 % 3,401 % 73 2,851 % 1,860 % 4,344 % 3,641 % 4,058 % 3,408 % 74 2,865 % 1,886 % 4,338 % 3,644 % 4,056 % 3,414 % 75 2,878 % 1,912 % 4,332 % 3,647 % 4,054 % 3,421 % 76 2,892 % 1,937 % 4,326 % 3,651 % 4,052 % 3,427 % 77 2,905 % 1,961 % 4,321 % 3,654 % 4,050 % 3,433 % 78 2,917 % 1,985 % 4,315 % 3,657 % 4,048 % 3,439 % 79 2,930 % 2,009 % 4,310 % 3,660 % 4,046 % 3,445 % 80 2,942 % 2,032 % 4,305 % 3,663 % 4,044 % 3,450 % 81 2,954 % 2,054 % 4,300 % 3,666 % 4,043 % 3,456 % 82 2,965 % 2,076 % 4,295 % 3,669 % 4,041 % 3,461 % 83 2,976 % 2,098 % 4,290 % 3,672 % 4,039 % 3,467 % 84 2,987 % 2,119 % 4,286 % 3,674 % 4,038 % 3,472 % 85 2,998 % 2,139 % 4,281 % 3,677 % 4,036 % 3,477 % 86 3,008 % 2,159 % 4,277 % 3,679 % 4,034 % 3,482 % 87 3,019 % 2,179 % 4,272 % 3,682 % 4,033 % 3,486 % 88 3,029 % 2,198 % 4,268 % 3,684 % 4,031 % 3,491 % 89 3,038 % 2,217 % 4,264 % 3,687 % 4,030 % 3,496 % 90 3,048 % 2,235 % 4,260 % 3,689 % 4,028 % 3,500 % 91 3,057 % 2,253 % 4,256 % 3,692 % 4,027 % 3,505 % 92 3,066 % 2,271 % 4,252 % 3,694 % 4,026 % 3,509 % 93 3,075 % 2,288 % 4,248 % 3,696 % 4,024 % 3,513 % 94 3,084 % 2,305 % 4,245 % 3,698 % 4,023 % 3,517 % 95 3,092 % 2,322 % 4,241 % 3,700 % 4,022 % 3,521 % 96 3,101 % 2,338 % 4,237 % 3,702 % 4,020 % 3,525 % 97 3,109 % 2,354 % 4,234 % 3,704 % 4,019 % 3,529 % 98 3,117 % 2,370 % 4,231 % 3,706 % 4,018 % 3,533 % 99 3,125 % 2,385 % 4,227 % 3,708 % 4,017 % 3,536 % 100 3,133 % 2,400 % 4,224 % 3,710 % 4,016 % 3,540 % 101 3,140 % 2,415 % 4,221 % 3,712 % 4,015 % 3,544 % 102 3,148 % 2,429 % 4,218 % 3,714 % 4,013 % 3,547 % 103 3,155 % 2,443 % 4,215 % 3,716 % 4,012 % 3,550 % 104 3,162 % 2,457 % 4,211 % 3,717 % 4,011 % 3,554 % 105 3,169 % 2,471 % 4,209 % 3,719 % 4,010 % 3,557 % 106 3,176 % 2,484 % 4,206 % 3,721 % 4,009 % 3,560 % 107 3,183 % 2,497 % 4,203 % 3,723 % 4,008 % 3,564 % 108 3,189 % 2,510 % 4,200 % 3,724 % 4,007 % 3,567 % 109 3,196 % 2,523 % 4,197 % 3,726 % 4,006 % 3,570 % 110 3,202 % 2,535 % 4,194 % 3,727 % 4,005 % 3,573 % 111 3,208 % 2,548 % 4,192 % 3,729 % 4,004 % 3,576 % 112 3,215 % 2,559 % 4,189 % 3,730 % 4,003 % 3,579 % 113 3,221 % 2,571 % 4,187 % 3,732 % 4,002 % 3,581 % 114 3,227 % 2,583 % 4,184 % 3,733 % 4,002 % 3,584 % 115 3,232 % 2,594 % 4,182 % 3,735 % 4,001 % 3,587 % 116 3,238 % 2,605 % 4,179 % 3,736 % 4,000 % 3,590 % 117 3,244 % 2,616 % 4,177 % 3,738 % 3,999 % 3,592 % 118 3,249 % 2,627 % 4,174 % 3,739 % 3,998 % 3,595 % 119 3,255 % 2,638 % 4,172 % 3,740 % 3,997 % 3,597 % 120 3,260 % 2,648 % 4,170 % 3,742 % 3,996 % 3,600 % 121 3,265 % 2,659 % 4,168 % 3,743 % 3,996 % 3,602 % 122 3,271 % 2,669 % 4,165 % 3,744 % 3,995 % 3,605 % 123 3,276 % 2,679 % 4,163 % 3,746 % 3,994 % 3,607 % 124 3,281 % 2,688 % 4,161 % 3,747 % 3,993 % 3,610 % 125 3,286 % 2,698 % 4,159 % 3,748 % 3,993 % 3,612 % 126 3,291 % 2,708 % 4,157 % 3,749 % 3,992 % 3,614 % 127 3,295 % 2,717 % 4,155 % 3,750 % 3,991 % 3,616 % 128 3,300 % 2,726 % 4,153 % 3,752 % 3,990 % 3,619 % 129 3,305 % 2,735 % 4,151 % 3,753 % 3,990 % 3,621 % 130 3,309 % 2,744 % 4,149 % 3,754 % 3,989 % 3,623 % 131 3,314 % 2,753 % 4,147 % 3,755 % 3,988 % 3,625 % 132 3,318 % 2,761 % 4,145 % 3,756 % 3,988 % 3,627 % 133 3,323 % 2,770 % 4,143 % 3,757 % 3,987 % 3,629 % 134 3,327 % 2,778 % 4,142 % 3,758 % 3,986 % 3,631 % 135 3,331 % 2,787 % 4,140 % 3,759 % 3,986 % 3,633 % 136 3,335 % 2,795 % 4,138 % 3,760 % 3,985 % 3,635 % 137 3,339 % 2,803 % 4,136 % 3,761 % 3,984 % 3,637 % 138 3,343 % 2,811 % 4,135 % 3,762 % 3,984 % 3,639 % 139 3,347 % 2,818 % 4,133 % 3,763 % 3,983 % 3,641 % 140 3,351 % 2,826 % 4,131 % 3,764 % 3,983 % 3,643 % 141 3,355 % 2,834 % 4,130 % 3,765 % 3,982 % 3,645 % 142 3,359 % 2,841 % 4,128 % 3,766 % 3,981 % 3,646 % 143 3,363 % 2,849 % 4,126 % 3,767 % 3,981 % 3,648 % 144 3,367 % 2,856 % 4,125 % 3,768 % 3,980 % 3,650 % 145 3,370 % 2,863 % 4,123 % 3,769 % 3,980 % 3,652 % 146 3,374 % 2,870 % 4,122 % 3,770 % 3,979 % 3,653 % 147 3,377 % 2,877 % 4,120 % 3,771 % 3,979 % 3,655 % 148 3,381 % 2,884 % 4,119 % 3,772 % 3,978 % 3,657 % 149 3,384 % 2,891 % 4,117 % 3,773 % 3,978 % 3,658 % 150 3,388 % 2,897 % 4,116 % 3,773 % 3,977 % 3,660 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,757 % 1,421 % 1,606 % 1,812 % 2,881 % 4,181 % 2  0,740 % 1,320 % 1,647 % 1,731 % 2,932 % 4,625 % 3  0,678 % 1,309 % 1,688 % 1,704 % 3,010 % 4,914 % 4  0,603 % 1,343 % 1,724 % 1,709 % 3,116 % 5,231 % 5  0,524 % 1,403 % 1,755 % 1,729 % 3,234 % 5,438 % 6  0,435 % 1,477 % 1,799 % 1,760 % 3,340 % 5,661 % 7  0,347 % 1,553 % 1,855 % 1,793 % 3,436 % 5,849 % 8  0,257 % 1,626 % 1,916 % 1,829 % 3,528 % 6,033 % 9  0,175 % 1,692 % 1,969 % 1,851 % 3,612 % 6,207 % 10  0,083 % 1,753 % 2,005 % 1,922 % 3,686 % 6,359 % 11  0,028 % 1,812 % 2,025 % 1,978 % 3,747 % 6,465 % 12 0,066 % 1,866 % 2,042 % 2,016 % 3,799 % 6,531 % 13 0,112 % 1,914 % 2,067 % 2,046 % 3,843 % 6,567 % 14 0,187 % 1,955 % 2,100 % 2,074 % 3,881 % 6,582 % 15 0,241 % 1,991 % 2,138 % 2,105 % 3,915 % 6,580 % 16 0,285 % 2,021 % 2,179 % 2,138 % 3,945 % 6,566 % 17 0,323 % 2,048 % 2,222 % 2,170 % 3,972 % 6,543 % 18 0,354 % 2,072 % 2,266 % 2,198 % 3,996 % 6,513 % 19 0,378 % 2,092 % 2,310 % 2,217 % 4,017 % 6,478 % 20 0,392 % 2,110 % 2,354 % 2,227 % 4,037 % 6,440 % 21 0,398 % 2,125 % 2,398 % 2,226 % 4,055 % 6,399 % 22 0,401 % 2,136 % 2,440 % 2,218 % 4,072 % 6,357 % 23 0,406 % 2,144 % 2,481 % 2,207 % 4,087 % 6,314 % 24 0,415 % 2,146 % 2,521 % 2,194 % 4,102 % 6,270 % 25 0,431 % 2,144 % 2,559 % 2,182 % 4,115 % 6,227 % 26 0,457 % 2,137 % 2,596 % 2,173 % 4,127 % 6,184 % 27 0,489 % 2,128 % 2,632 % 2,167 % 4,139 % 6,142 % 28 0,526 % 2,121 % 2,666 % 2,165 % 4,150 % 6,101 % 29 0,567 % 2,117 % 2,700 % 2,168 % 4,160 % 6,061 % 30 0,610 % 2,119 % 2,731 % 2,175 % 4,170 % 6,022 % 31 0,655 % 2,128 % 2,762 % 2,189 % 4,179 % 5,983 % 32 0,700 % 2,142 % 2,791 % 2,206 % 4,187 % 5,947 % 33 0,746 % 2,160 % 2,819 % 2,226 % 4,195 % 5,911 % 34 0,791 % 2,182 % 2,846 % 2,249 % 4,203 % 5,876 % 35 0,836 % 2,205 % 2,872 % 2,274 % 4,211 % 5,843 % 36 0,880 % 2,231 % 2,897 % 2,300 % 4,218 % 5,811 % 37 0,923 % 2,257 % 2,921 % 2,326 % 4,224 % 5,780 % 38 0,966 % 2,285 % 2,944 % 2,353 % 4,231 % 5,750 % 39 1,007 % 2,313 % 2,966 % 2,381 % 4,237 % 5,722 % 40 1,047 % 2,340 % 2,987 % 2,408 % 4,242 % 5,694 % 41 1,086 % 2,368 % 3,007 % 2,435 % 4,248 % 5,667 % 42 1,124 % 2,396 % 3,027 % 2,462 % 4,253 % 5,642 % 43 1,161 % 2,424 % 3,045 % 2,489 % 4,259 % 5,617 % 44 1,196 % 2,451 % 3,063 % 2,515 % 4,263 % 5,593 % 45 1,231 % 2,477 % 3,081 % 2,540 % 4,268 % 5,570 % 46 1,264 % 2,503 % 3,097 % 2,566 % 4,273 % 5,548 % 47 1,296 % 2,529 % 3,114 % 2,590 % 4,277 % 5,527 % 48 1,328 % 2,554 % 3,129 % 2,614 % 4,281 % 5,506 % 49 1,358 % 2,578 % 3,144 % 2,637 % 4,285 % 5,487 % 50 1,387 % 2,602 % 3,159 % 2,660 % 4,289 % 5,467 % 51 1,415 % 2,625 % 3,173 % 2,682 % 4,293 % 5,449 % 52 1,442 % 2,647 % 3,186 % 2,703 % 4,297 % 5,431 % 53 1,469 % 2,669 % 3,199 % 2,724 % 4,300 % 5,414 % 54 1,494 % 2,690 % 3,212 % 2,744 % 4,304 % 5,398 % 55 1,519 % 2,711 % 3,224 % 2,764 % 4,307 % 5,382 % 56 1,543 % 2,731 % 3,235 % 2,783 % 4,310 % 5,366 % 57 1,566 % 2,750 % 3,247 % 2,802 % 4,313 % 5,351 % 58 1,588 % 2,769 % 3,258 % 2,820 % 4,316 % 5,337 % 59 1,610 % 2,787 % 3,268 % 2,837 % 4,319 % 5,323 % 60 1,631 % 2,805 % 3,279 % 2,854 % 4,322 % 5,309 % 61 1,651 % 2,823 % 3,289 % 2,871 % 4,325 % 5,296 % 62 1,671 % 2,839 % 3,298 % 2,887 % 4,328 % 5,283 % 63 1,690 % 2,856 % 3,308 % 2,903 % 4,330 % 5,271 % 64 1,709 % 2,872 % 3,317 % 2,918 % 4,333 % 5,259 % 65 1,727 % 2,887 % 3,326 % 2,932 % 4,335 % 5,247 % 66 1,744 % 2,902 % 3,334 % 2,947 % 4,337 % 5,236 % 67 1,761 % 2,917 % 3,343 % 2,961 % 4,340 % 5,225 % 68 1,778 % 2,931 % 3,351 % 2,974 % 4,342 % 5,214 % 69 1,794 % 2,945 % 3,359 % 2,987 % 4,344 % 5,204 % 70 1,810 % 2,958 % 3,366 % 3,000 % 4,346 % 5,194 % 71 1,825 % 2,971 % 3,374 % 3,013 % 4,348 % 5,184 % 72 1,840 % 2,984 % 3,381 % 3,025 % 4,350 % 5,175 % 73 1,854 % 2,996 % 3,388 % 3,037 % 4,352 % 5,165 % 74 1,868 % 3,008 % 3,395 % 3,048 % 4,354 % 5,156 % 75 1,882 % 3,020 % 3,402 % 3,060 % 4,356 % 5,148 % 76 1,895 % 3,031 % 3,408 % 3,070 % 4,358 % 5,139 % 77 1,908 % 3,043 % 3,415 % 3,081 % 4,360 % 5,131 % 78 1,921 % 3,054 % 3,421 % 3,092 % 4,362 % 5,123 % 79 1,933 % 3,064 % 3,427 % 3,102 % 4,363 % 5,115 % 80 1,945 % 3,075 % 3,433 % 3,112 % 4,365 % 5,107 % 81 1,957 % 3,085 % 3,438 % 3,121 % 4,367 % 5,100 % 82 1,968 % 3,095 % 3,444 % 3,131 % 4,368 % 5,092 % 83 1,979 % 3,104 % 3,449 % 3,140 % 4,370 % 5,085 % 84 1,990 % 3,114 % 3,455 % 3,149 % 4,371 % 5,078 % 85 2,001 % 3,123 % 3,460 % 3,158 % 4,373 % 5,071 % 86 2,011 % 3,132 % 3,465 % 3,166 % 4,374 % 5,065 % 87 2,021 % 3,141 % 3,470 % 3,175 % 4,376 % 5,058 % 88 2,031 % 3,149 % 3,475 % 3,183 % 4,377 % 5,052 % 89 2,041 % 3,158 % 3,480 % 3,191 % 4,378 % 5,046 % 90 2,051 % 3,166 % 3,484 % 3,199 % 4,380 % 5,040 % 91 2,060 % 3,174 % 3,489 % 3,206 % 4,381 % 5,034 % 92 2,069 % 3,182 % 3,493 % 3,214 % 4,382 % 5,028 % 93 2,078 % 3,189 % 3,498 % 3,221 % 4,383 % 5,022 % 94 2,087 % 3,197 % 3,502 % 3,228 % 4,385 % 5,017 % 95 2,095 % 3,204 % 3,506 % 3,235 % 4,386 % 5,011 % 96 2,103 % 3,211 % 3,510 % 3,242 % 4,387 % 5,006 % 97 2,112 % 3,219 % 3,514 % 3,249 % 4,388 % 5,001 % 98 2,120 % 3,225 % 3,518 % 3,256 % 4,389 % 4,995 % 99 2,127 % 3,232 % 3,522 % 3,262 % 4,390 % 4,990 % 100 2,135 % 3,239 % 3,526 % 3,269 % 4,391 % 4,986 % 101 2,143 % 3,245 % 3,530 % 3,275 % 4,393 % 4,981 % 102 2,150 % 3,252 % 3,533 % 3,281 % 4,394 % 4,976 % 103 2,157 % 3,258 % 3,537 % 3,287 % 4,395 % 4,971 % 104 2,164 % 3,264 % 3,540 % 3,293 % 4,396 % 4,967 % 105 2,171 % 3,270 % 3,544 % 3,299 % 4,397 % 4,962 % 106 2,178 % 3,276 % 3,547 % 3,304 % 4,398 % 4,958 % 107 2,185 % 3,282 % 3,550 % 3,310 % 4,399 % 4,954 % 108 2,192 % 3,288 % 3,553 % 3,315 % 4,399 % 4,949 % 109 2,198 % 3,293 % 3,557 % 3,321 % 4,400 % 4,945 % 110 2,204 % 3,299 % 3,560 % 3,326 % 4,401 % 4,941 % 111 2,211 % 3,304 % 3,563 % 3,331 % 4,402 % 4,937 % 112 2,217 % 3,309 % 3,566 % 3,336 % 4,403 % 4,933 % 113 2,223 % 3,315 % 3,569 % 3,341 % 4,404 % 4,930 % 114 2,229 % 3,320 % 3,572 % 3,346 % 4,405 % 4,926 % 115 2,235 % 3,325 % 3,575 % 3,351 % 4,406 % 4,922 % 116 2,240 % 3,330 % 3,577 % 3,355 % 4,406 % 4,918 % 117 2,246 % 3,335 % 3,580 % 3,360 % 4,407 % 4,915 % 118 2,251 % 3,339 % 3,583 % 3,365 % 4,408 % 4,911 % 119 2,257 % 3,344 % 3,585 % 3,369 % 4,409 % 4,908 % 120 2,262 % 3,349 % 3,588 % 3,373 % 4,409 % 4,904 % 121 2,267 % 3,353 % 3,591 % 3,378 % 4,410 % 4,901 % 122 2,273 % 3,358 % 3,593 % 3,382 % 4,411 % 4,898 % 123 2,278 % 3,362 % 3,596 % 3,386 % 4,412 % 4,895 % 124 2,283 % 3,366 % 3,598 % 3,390 % 4,412 % 4,891 % 125 2,288 % 3,371 % 3,601 % 3,395 % 4,413 % 4,888 % 126 2,293 % 3,375 % 3,603 % 3,399 % 4,414 % 4,885 % 127 2,297 % 3,379 % 3,605 % 3,402 % 4,414 % 4,882 % 128 2,302 % 3,383 % 3,608 % 3,406 % 4,415 % 4,879 % 129 2,307 % 3,387 % 3,610 % 3,410 % 4,416 % 4,876 % 130 2,311 % 3,391 % 3,612 % 3,414 % 4,416 % 4,873 % 131 2,316 % 3,395 % 3,614 % 3,418 % 4,417 % 4,870 % 132 2,320 % 3,399 % 3,616 % 3,421 % 4,418 % 4,868 % 133 2,324 % 3,403 % 3,619 % 3,425 % 4,418 % 4,865 % 134 2,329 % 3,406 % 3,621 % 3,428 % 4,419 % 4,862 % 135 2,333 % 3,410 % 3,623 % 3,432 % 4,419 % 4,859 % 136 2,337 % 3,413 % 3,625 % 3,435 % 4,420 % 4,857 % 137 2,341 % 3,417 % 3,627 % 3,439 % 4,421 % 4,854 % 138 2,345 % 3,420 % 3,629 % 3,442 % 4,421 % 4,852 % 139 2,349 % 3,424 % 3,631 % 3,445 % 4,422 % 4,849 % 140 2,353 % 3,427 % 3,633 % 3,449 % 4,422 % 4,847 % 141 2,357 % 3,431 % 3,634 % 3,452 % 4,423 % 4,844 % 142 2,361 % 3,434 % 3,636 % 3,455 % 4,423 % 4,842 % 143 2,365 % 3,437 % 3,638 % 3,458 % 4,424 % 4,839 % 144 2,368 % 3,440 % 3,640 % 3,461 % 4,424 % 4,837 % 145 2,372 % 3,444 % 3,642 % 3,464 % 4,425 % 4,835 % 146 2,376 % 3,447 % 3,644 % 3,467 % 4,426 % 4,832 % 147 2,379 % 3,450 % 3,645 % 3,470 % 4,426 % 4,830 % 148 2,383 % 3,453 % 3,647 % 3,473 % 4,427 % 4,828 % 149 2,386 % 3,456 % 3,649 % 3,476 % 4,427 % 4,826 % 150 2,389 % 3,459 % 3,650 % 3,479 % 4,427 % 4,823 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 1,521 % 6,284 % 8,278 % 0,387 % 1,567 % 6,929 % 2 1,529 % 6,425 % 7,931 % 0,435 % 1,501 % 6,962 % 3 1,560 % 6,571 % 7,752 % 0,483 % 1,518 % 7,063 % 4 1,596 % 6,721 % 7,698 % 0,528 % 1,571 % 7,172 % 5 1,622 % 6,871 % 7,703 % 0,555 % 1,650 % 7,331 % 6 1,652 % 7,043 % 7,761 % 0,580 % 1,732 % 7,463 % 7 1,686 % 7,166 % 7,848 % 0,597 % 1,819 % 7,616 % 8 1,721 % 7,296 % 7,945 % 0,624 % 1,903 % 7,760 % 9 1,759 % 7,404 % 8,045 % 0,656 % 1,985 % 7,896 % 10 1,803 % 7,493 % 8,144 % 0,686 % 2,062 % 8,007 % 11 1,850 % 7,549 % 8,239 % 0,737 % 2,136 % 8,121 % 12 1,891 % 7,576 % 8,329 % 0,807 % 2,206 % 8,229 % 13 1,917 % 7,583 % 8,412 % 0,887 % 2,266 % 8,313 % 14 1,938 % 7,574 % 8,489 % 0,973 % 2,317 % 8,371 % 15 1,962 % 7,554 % 8,559 % 1,061 % 2,361 % 8,404 % 16 1,993 % 7,526 % 8,621 % 1,150 % 2,398 % 8,414 % 17 2,030 % 7,492 % 8,672 % 1,237 % 2,431 % 8,404 % 18 2,071 % 7,454 % 8,710 % 1,323 % 2,461 % 8,379 % 19 2,115 % 7,413 % 8,732 % 1,405 % 2,490 % 8,343 % 20 2,159 % 7,370 % 8,735 % 1,486 % 2,520 % 8,299 % 21 2,204 % 7,326 % 8,717 % 1,563 % 2,551 % 8,249 % 22 2,248 % 7,282 % 8,683 % 1,636 % 2,583 % 8,194 % 23 2,292 % 7,237 % 8,636 % 1,707 % 2,614 % 8,136 % 24 2,336 % 7,193 % 8,579 % 1,775 % 2,646 % 8,077 % 25 2,378 % 7,150 % 8,514 % 1,839 % 2,677 % 8,017 % 26 2,419 % 7,108 % 8,444 % 1,901 % 2,708 % 7,956 % 27 2,459 % 7,066 % 8,371 % 1,960 % 2,738 % 7,896 % 28 2,497 % 7,026 % 8,295 % 2,016 % 2,768 % 7,837 % 29 2,534 % 6,986 % 8,219 % 2,070 % 2,796 % 7,778 % 30 2,570 % 6,948 % 8,142 % 2,121 % 2,824 % 7,721 % 31 2,604 % 6,912 % 8,065 % 2,169 % 2,851 % 7,665 % 32 2,637 % 6,876 % 7,990 % 2,216 % 2,877 % 7,611 % 33 2,669 % 6,842 % 7,916 % 2,261 % 2,902 % 7,559 % 34 2,700 % 6,809 % 7,843 % 2,303 % 2,926 % 7,508 % 35 2,729 % 6,777 % 7,772 % 2,344 % 2,949 % 7,459 % 36 2,757 % 6,746 % 7,704 % 2,383 % 2,971 % 7,412 % 37 2,785 % 6,717 % 7,637 % 2,420 % 2,993 % 7,366 % 38 2,811 % 6,688 % 7,573 % 2,455 % 3,014 % 7,322 % 39 2,836 % 6,661 % 7,511 % 2,489 % 3,034 % 7,279 % 40 2,860 % 6,635 % 7,451 % 2,522 % 3,053 % 7,239 % 41 2,883 % 6,609 % 7,393 % 2,553 % 3,072 % 7,199 % 42 2,905 % 6,585 % 7,337 % 2,584 % 3,090 % 7,161 % 43 2,927 % 6,561 % 7,283 % 2,612 % 3,107 % 7,125 % 44 2,947 % 6,539 % 7,232 % 2,640 % 3,123 % 7,090 % 45 2,967 % 6,517 % 7,182 % 2,667 % 3,139 % 7,056 % 46 2,986 % 6,496 % 7,134 % 2,692 % 3,155 % 7,024 % 47 3,005 % 6,476 % 7,088 % 2,717 % 3,170 % 6,992 % 48 3,022 % 6,456 % 7,043 % 2,741 % 3,184 % 6,962 % 49 3,039 % 6,438 % 7,000 % 2,763 % 3,198 % 6,933 % 50 3,056 % 6,419 % 6,959 % 2,785 % 3,211 % 6,905 % 51 3,072 % 6,402 % 6,919 % 2,806 % 3,224 % 6,878 % 52 3,087 % 6,385 % 6,880 % 2,827 % 3,237 % 6,852 % 53 3,102 % 6,369 % 6,843 % 2,847 % 3,249 % 6,827 % 54 3,116 % 6,353 % 6,808 % 2,866 % 3,260 % 6,803 % 55 3,130 % 6,338 % 6,773 % 2,884 % 3,272 % 6,779 % 56 3,144 % 6,323 % 6,740 % 2,902 % 3,282 % 6,757 % 57 3,157 % 6,309 % 6,707 % 2,919 % 3,293 % 6,735 % 58 3,169 % 6,295 % 6,676 % 2,936 % 3,303 % 6,714 % 59 3,181 % 6,282 % 6,646 % 2,952 % 3,313 % 6,693 % 60 3,193 % 6,269 % 6,617 % 2,967 % 3,323 % 6,673 % 61 3,204 % 6,256 % 6,589 % 2,982 % 3,332 % 6,654 % 62 3,215 % 6,244 % 6,561 % 2,997 % 3,341 % 6,636 % 63 3,226 % 6,233 % 6,535 % 3,011 % 3,350 % 6,618 % 64 3,237 % 6,221 % 6,509 % 3,025 % 3,358 % 6,600 % 65 3,247 % 6,210 % 6,485 % 3,038 % 3,366 % 6,583 % 66 3,256 % 6,200 % 6,460 % 3,051 % 3,374 % 6,567 % 67 3,266 % 6,189 % 6,437 % 3,063 % 3,382 % 6,551 % 68 3,275 % 6,179 % 6,414 % 3,076 % 3,390 % 6,536 % 69 3,284 % 6,169 % 6,392 % 3,088 % 3,397 % 6,520 % 70 3,293 % 6,160 % 6,371 % 3,099 % 3,404 % 6,506 % 71 3,301 % 6,150 % 6,350 % 3,110 % 3,411 % 6,492 % 72 3,310 % 6,141 % 6,330 % 3,121 % 3,418 % 6,478 % 73 3,318 % 6,133 % 6,310 % 3,132 % 3,424 % 6,464 % 74 3,325 % 6,124 % 6,291 % 3,142 % 3,431 % 6,451 % 75 3,333 % 6,116 % 6,272 % 3,152 % 3,437 % 6,439 % 76 3,340 % 6,108 % 6,254 % 3,162 % 3,443 % 6,426 % 77 3,348 % 6,100 % 6,236 % 3,171 % 3,449 % 6,414 % 78 3,355 % 6,092 % 6,219 % 3,181 % 3,455 % 6,402 % 79 3,362 % 6,085 % 6,202 % 3,190 % 3,460 % 6,391 % 80 3,368 % 6,077 % 6,186 % 3,199 % 3,466 % 6,380 % 81 3,375 % 6,070 % 6,170 % 3,207 % 3,471 % 6,369 % 82 3,381 % 6,063 % 6,154 % 3,216 % 3,476 % 6,358 % 83 3,387 % 6,056 % 6,139 % 3,224 % 3,481 % 6,348 % 84 3,393 % 6,050 % 6,124 % 3,232 % 3,486 % 6,338 % 85 3,399 % 6,043 % 6,110 % 3,240 % 3,491 % 6,328 % 86 3,405 % 6,037 % 6,096 % 3,247 % 3,496 % 6,318 % 87 3,411 % 6,031 % 6,082 % 3,255 % 3,500 % 6,309 % 88 3,416 % 6,025 % 6,068 % 3,262 % 3,505 % 6,300 % 89 3,422 % 6,019 % 6,055 % 3,269 % 3,509 % 6,291 % 90 3,427 % 6,013 % 6,042 % 3,276 % 3,514 % 6,282 % 91 3,432 % 6,007 % 6,030 % 3,283 % 3,518 % 6,273 % 92 3,437 % 6,002 % 6,017 % 3,290 % 3,522 % 6,265 % 93 3,442 % 5,996 % 6,005 % 3,296 % 3,526 % 6,256 % 94 3,447 % 5,991 % 5,993 % 3,303 % 3,530 % 6,248 % 95 3,452 % 5,986 % 5,982 % 3,309 % 3,534 % 6,240 % 96 3,457 % 5,981 % 5,971 % 3,315 % 3,538 % 6,233 % 97 3,461 % 5,976 % 5,959 % 3,321 % 3,542 % 6,225 % 98 3,466 % 5,971 % 5,949 % 3,327 % 3,545 % 6,218 % 99 3,470 % 5,966 % 5,938 % 3,333 % 3,549 % 6,210 % 100 3,474 % 5,962 % 5,928 % 3,338 % 3,552 % 6,203 % 101 3,479 % 5,957 % 5,917 % 3,344 % 3,556 % 6,196 % 102 3,483 % 5,953 % 5,907 % 3,349 % 3,559 % 6,189 % 103 3,487 % 5,948 % 5,897 % 3,355 % 3,562 % 6,183 % 104 3,491 % 5,944 % 5,888 % 3,360 % 3,566 % 6,176 % 105 3,495 % 5,940 % 5,878 % 3,365 % 3,569 % 6,170 % 106 3,498 % 5,935 % 5,869 % 3,370 % 3,572 % 6,163 % 107 3,502 % 5,931 % 5,860 % 3,375 % 3,575 % 6,157 % 108 3,506 % 5,927 % 5,851 % 3,380 % 3,578 % 6,151 % 109 3,509 % 5,923 % 5,842 % 3,385 % 3,581 % 6,145 % 110 3,513 % 5,920 % 5,834 % 3,389 % 3,584 % 6,139 % 111 3,516 % 5,916 % 5,825 % 3,394 % 3,587 % 6,133 % 112 3,520 % 5,912 % 5,817 % 3,398 % 3,589 % 6,128 % 113 3,523 % 5,908 % 5,809 % 3,403 % 3,592 % 6,122 % 114 3,526 % 5,905 % 5,801 % 3,407 % 3,595 % 6,117 % 115 3,530 % 5,901 % 5,793 % 3,411 % 3,598 % 6,111 % 116 3,533 % 5,898 % 5,785 % 3,416 % 3,600 % 6,106 % 117 3,536 % 5,894 % 5,778 % 3,420 % 3,603 % 6,101 % 118 3,539 % 5,891 % 5,770 % 3,424 % 3,605 % 6,096 % 119 3,542 % 5,888 % 5,763 % 3,428 % 3,608 % 6,091 % 120 3,545 % 5,885 % 5,756 % 3,432 % 3,610 % 6,086 % 121 3,548 % 5,881 % 5,749 % 3,436 % 3,612 % 6,081 % 122 3,551 % 5,878 % 5,742 % 3,439 % 3,615 % 6,076 % 123 3,554 % 5,875 % 5,735 % 3,443 % 3,617 % 6,071 % 124 3,557 % 5,872 % 5,728 % 3,447 % 3,619 % 6,067 % 125 3,559 % 5,869 % 5,721 % 3,450 % 3,622 % 6,062 % 126 3,562 % 5,866 % 5,715 % 3,454 % 3,624 % 6,058 % 127 3,565 % 5,863 % 5,708 % 3,457 % 3,626 % 6,053 % 128 3,567 % 5,860 % 5,702 % 3,461 % 3,628 % 6,049 % 129 3,570 % 5,858 % 5,696 % 3,464 % 3,630 % 6,045 % 130 3,572 % 5,855 % 5,690 % 3,468 % 3,632 % 6,041 % 131 3,575 % 5,852 % 5,683 % 3,471 % 3,634 % 6,036 % 132 3,577 % 5,850 % 5,678 % 3,474 % 3,636 % 6,032 % 133 3,580 % 5,847 % 5,672 % 3,477 % 3,638 % 6,028 % 134 3,582 % 5,844 % 5,666 % 3,481 % 3,640 % 6,024 % 135 3,584 % 5,842 % 5,660 % 3,484 % 3,642 % 6,021 % 136 3,587 % 5,839 % 5,655 % 3,487 % 3,644 % 6,017 % 137 3,589 % 5,837 % 5,649 % 3,490 % 3,646 % 6,013 % 138 3,591 % 5,834 % 5,644 % 3,493 % 3,648 % 6,009 % 139 3,594 % 5,832 % 5,638 % 3,496 % 3,650 % 6,006 % 140 3,596 % 5,830 % 5,633 % 3,498 % 3,651 % 6,002 % 141 3,598 % 5,827 % 5,628 % 3,501 % 3,653 % 5,998 % 142 3,600 % 5,825 % 5,623 % 3,504 % 3,655 % 5,995 % 143 3,602 % 5,823 % 5,618 % 3,507 % 3,657 % 5,991 % 144 3,604 % 5,820 % 5,613 % 3,510 % 3,658 % 5,988 % 145 3,606 % 5,818 % 5,608 % 3,512 % 3,660 % 5,985 % 146 3,608 % 5,816 % 5,603 % 3,515 % 3,662 % 5,981 % 147 3,610 % 5,814 % 5,598 % 3,518 % 3,663 % 5,978 % 148 3,612 % 5,812 % 5,593 % 3,520 % 3,665 % 5,975 % 149 3,614 % 5,810 % 5,589 % 3,523 % 3,666 % 5,972 % 150 3,616 % 5,808 % 5,584 % 3,525 % 3,668 % 5,968 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 6,262 % 2,437 % 3,336 % 8,170 % 1,800 % 1,680 % 2 7,003 % 2,499 % 3,336 % 8,014 % 1,757 % 1,573 % 3 7,545 % 2,574 % 3,336 % 8,005 % 1,760 % 1,538 % 4 7,948 % 2,674 % 3,401 % 8,074 % 1,768 % 1,517 % 5 8,223 % 2,747 % 3,433 % 8,120 % 1,798 % 1,507 % 6 8,415 % 2,847 % 3,489 % 8,180 % 1,849 % 1,500 % 7 8,585 % 2,943 % 3,562 % 8,254 % 1,905 % 1,497 % 8 8,695 % 3,012 % 3,634 % 8,289 % 1,958 % 1,500 % 9 8,727 % 3,064 % 3,703 % 8,285 % 2,010 % 1,508 % 10 8,753 % 3,109 % 3,764 % 8,253 % 2,067 % 1,519 % 11 8,755 % 3,153 % 3,818 % 8,200 % 2,128 % 1,532 % 12 8,732 % 3,197 % 3,865 % 8,131 % 2,187 % 1,543 % 13 8,692 % 3,240 % 3,907 % 8,053 % 2,237 % 1,551 % 14 8,639 % 3,281 % 3,947 % 7,968 % 2,278 % 1,552 % 15 8,578 % 3,321 % 3,989 % 7,880 % 2,309 % 1,546 % 16 8,510 % 3,360 % 4,033 % 7,789 % 2,331 % 1,533 % 17 8,439 % 3,397 % 4,078 % 7,698 % 2,347 % 1,520 % 18 8,366 % 3,432 % 4,120 % 7,607 % 2,362 % 1,511 % 19 8,291 % 3,466 % 4,158 % 7,517 % 2,378 % 1,512 % 20 8,216 % 3,498 % 4,190 % 7,428 % 2,397 % 1,523 % 21 8,142 % 3,529 % 4,215 % 7,342 % 2,420 % 1,547 % 22 8,069 % 3,558 % 4,234 % 7,258 % 2,446 % 1,580 % 23 7,998 % 3,586 % 4,248 % 7,177 % 2,474 % 1,619 % 24 7,928 % 3,613 % 4,259 % 7,099 % 2,504 % 1,662 % 25 7,860 % 3,639 % 4,266 % 7,023 % 2,535 % 1,709 % 26 7,794 % 3,663 % 4,270 % 6,950 % 2,566 % 1,757 % 27 7,731 % 3,686 % 4,272 % 6,880 % 2,597 % 1,806 % 28 7,669 % 3,709 % 4,273 % 6,813 % 2,627 % 1,855 % 29 7,610 % 3,730 % 4,272 % 6,748 % 2,658 % 1,904 % 30 7,553 % 3,750 % 4,270 % 6,686 % 2,687 % 1,952 % 31 7,499 % 3,770 % 4,267 % 6,627 % 2,717 % 1,999 % 32 7,446 % 3,789 % 4,263 % 6,570 % 2,745 % 2,045 % 33 7,395 % 3,806 % 4,259 % 6,515 % 2,772 % 2,090 % 34 7,347 % 3,824 % 4,254 % 6,463 % 2,799 % 2,134 % 35 7,300 % 3,840 % 4,249 % 6,413 % 2,825 % 2,176 % 36 7,256 % 3,856 % 4,244 % 6,365 % 2,850 % 2,217 % 37 7,213 % 3,871 % 4,239 % 6,319 % 2,874 % 2,256 % 38 7,172 % 3,885 % 4,233 % 6,275 % 2,897 % 2,294 % 39 7,132 % 3,899 % 4,228 % 6,233 % 2,920 % 2,331 % 40 7,094 % 3,913 % 4,222 % 6,192 % 2,941 % 2,366 % 41 7,058 % 3,925 % 4,216 % 6,153 % 2,962 % 2,400 % 42 7,023 % 3,938 % 4,211 % 6,116 % 2,982 % 2,433 % 43 6,989 % 3,950 % 4,205 % 6,080 % 3,002 % 2,464 % 44 6,957 % 3,961 % 4,200 % 6,046 % 3,021 % 2,495 % 45 6,926 % 3,972 % 4,194 % 6,013 % 3,039 % 2,524 % 46 6,896 % 3,983 % 4,189 % 5,981 % 3,056 % 2,553 % 47 6,867 % 3,993 % 4,184 % 5,950 % 3,073 % 2,580 % 48 6,840 % 4,003 % 4,179 % 5,921 % 3,089 % 2,606 % 49 6,813 % 4,013 % 4,174 % 5,892 % 3,105 % 2,631 % 50 6,788 % 4,022 % 4,169 % 5,865 % 3,120 % 2,656 % 51 6,763 % 4,031 % 4,165 % 5,839 % 3,135 % 2,679 % 52 6,739 % 4,039 % 4,160 % 5,814 % 3,149 % 2,702 % 53 6,716 % 4,047 % 4,156 % 5,789 % 3,163 % 2,724 % 54 6,694 % 4,055 % 4,151 % 5,766 % 3,176 % 2,745 % 55 6,672 % 4,063 % 4,147 % 5,743 % 3,189 % 2,766 % 56 6,652 % 4,071 % 4,143 % 5,721 % 3,201 % 2,786 % 57 6,632 % 4,078 % 4,139 % 5,699 % 3,213 % 2,805 % 58 6,612 % 4,085 % 4,135 % 5,679 % 3,225 % 2,823 % 59 6,593 % 4,092 % 4,131 % 5,659 % 3,236 % 2,841 % 60 6,575 % 4,098 % 4,128 % 5,640 % 3,247 % 2,859 % 61 6,558 % 4,105 % 4,124 % 5,621 % 3,257 % 2,875 % 62 6,541 % 4,111 % 4,120 % 5,603 % 3,267 % 2,892 % 63 6,524 % 4,117 % 4,117 % 5,586 % 3,277 % 2,908 % 64 6,508 % 4,123 % 4,114 % 5,569 % 3,287 % 2,923 % 65 6,493 % 4,129 % 4,111 % 5,552 % 3,296 % 2,938 % 66 6,478 % 4,134 % 4,108 % 5,536 % 3,305 % 2,952 % 67 6,463 % 4,140 % 4,104 % 5,521 % 3,314 % 2,966 % 68 6,449 % 4,145 % 4,102 % 5,506 % 3,322 % 2,980 % 69 6,435 % 4,150 % 4,099 % 5,491 % 3,331 % 2,993 % 70 6,422 % 4,155 % 4,096 % 5,477 % 3,339 % 3,006 % 71 6,409 % 4,160 % 4,093 % 5,463 % 3,347 % 3,018 % 72 6,396 % 4,164 % 4,091 % 5,450 % 3,354 % 3,031 % 73 6,384 % 4,169 % 4,088 % 5,437 % 3,362 % 3,042 % 74 6,372 % 4,173 % 4,085 % 5,424 % 3,369 % 3,054 % 75 6,360 % 4,178 % 4,083 % 5,412 % 3,376 % 3,065 % 76 6,349 % 4,182 % 4,081 % 5,400 % 3,383 % 3,076 % 77 6,338 % 4,186 % 4,078 % 5,388 % 3,389 % 3,087 % 78 6,327 % 4,190 % 4,076 % 5,377 % 3,396 % 3,097 % 79 6,317 % 4,194 % 4,074 % 5,366 % 3,402 % 3,107 % 80 6,306 % 4,197 % 4,072 % 5,355 % 3,409 % 3,117 % 81 6,296 % 4,201 % 4,070 % 5,344 % 3,415 % 3,127 % 82 6,287 % 4,205 % 4,067 % 5,334 % 3,420 % 3,136 % 83 6,277 % 4,208 % 4,065 % 5,324 % 3,426 % 3,145 % 84 6,268 % 4,212 % 4,064 % 5,314 % 3,432 % 3,154 % 85 6,259 % 4,215 % 4,062 % 5,304 % 3,437 % 3,163 % 86 6,250 % 4,218 % 4,060 % 5,295 % 3,443 % 3,171 % 87 6,241 % 4,222 % 4,058 % 5,286 % 3,448 % 3,180 % 88 6,233 % 4,225 % 4,056 % 5,277 % 3,453 % 3,188 % 89 6,225 % 4,228 % 4,054 % 5,268 % 3,458 % 3,196 % 90 6,217 % 4,231 % 4,053 % 5,259 % 3,463 % 3,204 % 91 6,209 % 4,234 % 4,051 % 5,251 % 3,468 % 3,211 % 92 6,201 % 4,237 % 4,049 % 5,243 % 3,472 % 3,219 % 93 6,193 % 4,240 % 4,048 % 5,235 % 3,477 % 3,226 % 94 6,186 % 4,242 % 4,046 % 5,227 % 3,482 % 3,233 % 95 6,179 % 4,245 % 4,045 % 5,219 % 3,486 % 3,240 % 96 6,172 % 4,248 % 4,043 % 5,212 % 3,490 % 3,247 % 97 6,165 % 4,250 % 4,042 % 5,204 % 3,494 % 3,254 % 98 6,158 % 4,253 % 4,040 % 5,197 % 3,499 % 3,260 % 99 6,151 % 4,255 % 4,039 % 5,190 % 3,503 % 3,267 % 100 6,145 % 4,258 % 4,037 % 5,183 % 3,507 % 3,273 % 101 6,138 % 4,260 % 4,036 % 5,176 % 3,510 % 3,279 % 102 6,132 % 4,263 % 4,035 % 5,170 % 3,514 % 3,285 % 103 6,126 % 4,265 % 4,033 % 5,163 % 3,518 % 3,291 % 104 6,120 % 4,267 % 4,032 % 5,157 % 3,522 % 3,297 % 105 6,114 % 4,269 % 4,031 % 5,151 % 3,525 % 3,303 % 106 6,108 % 4,271 % 4,030 % 5,144 % 3,529 % 3,309 % 107 6,102 % 4,274 % 4,028 % 5,138 % 3,532 % 3,314 % 108 6,097 % 4,276 % 4,027 % 5,133 % 3,536 % 3,319 % 109 6,091 % 4,278 % 4,026 % 5,127 % 3,539 % 3,325 % 110 6,086 % 4,280 % 4,025 % 5,121 % 3,542 % 3,330 % 111 6,081 % 4,282 % 4,024 % 5,115 % 3,545 % 3,335 % 112 6,075 % 4,284 % 4,023 % 5,110 % 3,549 % 3,340 % 113 6,070 % 4,286 % 4,022 % 5,104 % 3,552 % 3,345 % 114 6,065 % 4,287 % 4,021 % 5,099 % 3,555 % 3,350 % 115 6,060 % 4,289 % 4,019 % 5,094 % 3,558 % 3,355 % 116 6,056 % 4,291 % 4,018 % 5,089 % 3,561 % 3,359 % 117 6,051 % 4,293 % 4,017 % 5,084 % 3,564 % 3,364 % 118 6,046 % 4,295 % 4,016 % 5,079 % 3,566 % 3,369 % 119 6,042 % 4,296 % 4,015 % 5,074 % 3,569 % 3,373 % 120 6,037 % 4,298 % 4,014 % 5,069 % 3,572 % 3,377 % 121 6,033 % 4,300 % 4,014 % 5,064 % 3,575 % 3,382 % 122 6,028 % 4,301 % 4,013 % 5,060 % 3,577 % 3,386 % 123 6,024 % 4,303 % 4,012 % 5,055 % 3,580 % 3,390 % 124 6,020 % 4,305 % 4,011 % 5,051 % 3,583 % 3,394 % 125 6,015 % 4,306 % 4,010 % 5,046 % 3,585 % 3,398 % 126 6,011 % 4,308 % 4,009 % 5,042 % 3,588 % 3,402 % 127 6,007 % 4,309 % 4,008 % 5,038 % 3,590 % 3,406 % 128 6,003 % 4,311 % 4,007 % 5,033 % 3,592 % 3,410 % 129 5,999 % 4,312 % 4,006 % 5,029 % 3,595 % 3,414 % 130 5,996 % 4,314 % 4,006 % 5,025 % 3,597 % 3,417 % 131 5,992 % 4,315 % 4,005 % 5,021 % 3,600 % 3,421 % 132 5,988 % 4,316 % 4,004 % 5,017 % 3,602 % 3,425 % 133 5,984 % 4,318 % 4,003 % 5,013 % 3,604 % 3,428 % 134 5,981 % 4,319 % 4,003 % 5,009 % 3,606 % 3,432 % 135 5,977 % 4,320 % 4,002 % 5,006 % 3,608 % 3,435 % 136 5,974 % 4,322 % 4,001 % 5,002 % 3,611 % 3,439 % 137 5,970 % 4,323 % 4,000 % 4,998 % 3,613 % 3,442 % 138 5,967 % 4,324 % 4,000 % 4,995 % 3,615 % 3,445 % 139 5,963 % 4,326 % 3,999 % 4,991 % 3,617 % 3,449 % 140 5,960 % 4,327 % 3,998 % 4,988 % 3,619 % 3,452 % 141 5,957 % 4,328 % 3,997 % 4,984 % 3,621 % 3,455 % 142 5,954 % 4,329 % 3,997 % 4,981 % 3,623 % 3,458 % 143 5,950 % 4,331 % 3,996 % 4,977 % 3,625 % 3,461 % 144 5,947 % 4,332 % 3,995 % 4,974 % 3,627 % 3,464 % 145 5,944 % 4,333 % 3,995 % 4,971 % 3,628 % 3,467 % 146 5,941 % 4,334 % 3,994 % 4,968 % 3,630 % 3,470 % 147 5,938 % 4,335 % 3,993 % 4,964 % 3,632 % 3,473 % 148 5,935 % 4,336 % 3,993 % 4,961 % 3,634 % 3,476 % 149 5,932 % 4,337 % 3,992 % 4,958 % 3,636 % 3,479 % 150 5,929 % 4,338 % 3,992 % 4,955 % 3,638 % 3,482 % Term to maturity (in years) Turkish lira US dollar Yen 1 28,820 % 2,387 %  0,115 % 2 24,682 % 2,222 %  0,142 % 3 22,352 % 2,144 %  0,155 % 4 20,747 % 2,120 %  0,154 % 5 19,546 % 2,124 %  0,142 % 6 18,566 % 2,142 %  0,123 % 7 17,758 % 2,166 %  0,096 % 8 17,110 % 2,195 %  0,066 % 9 16,570 % 2,227 %  0,034 % 10 16,098 % 2,259 % 0,001 % 11 15,666 % 2,290 % 0,036 % 12 15,264 % 2,320 % 0,072 % 13 14,887 % 2,345 % 0,107 % 14 14,531 % 2,366 % 0,142 % 15 14,195 % 2,383 % 0,176 % 16 13,874 % 2,398 % 0,208 % 17 13,570 % 2,409 % 0,238 % 18 13,280 % 2,419 % 0,266 % 19 13,004 % 2,427 % 0,293 % 20 12,741 % 2,433 % 0,319 % 21 12,490 % 2,438 % 0,343 % 22 12,252 % 2,441 % 0,365 % 23 12,025 % 2,443 % 0,383 % 24 11,809 % 2,445 % 0,397 % 25 11,603 % 2,446 % 0,407 % 26 11,408 % 2,447 % 0,412 % 27 11,222 % 2,448 % 0,416 % 28 11,045 % 2,448 % 0,423 % 29 10,877 % 2,448 % 0,437 % 30 10,716 % 2,447 % 0,458 % 31 10,564 % 2,447 % 0,488 % 32 10,419 % 2,446 % 0,525 % 33 10,281 % 2,444 % 0,568 % 34 10,149 % 2,442 % 0,614 % 35 10,024 % 2,440 % 0,662 % 36 9,904 % 2,436 % 0,712 % 37 9,790 % 2,432 % 0,763 % 38 9,682 % 2,427 % 0,814 % 39 9,578 % 2,420 % 0,865 % 40 9,478 % 2,412 % 0,916 % 41 9,383 % 2,403 % 0,966 % 42 9,293 % 2,393 % 1,015 % 43 9,206 % 2,383 % 1,064 % 44 9,122 % 2,374 % 1,111 % 45 9,043 % 2,367 % 1,157 % 46 8,966 % 2,362 % 1,201 % 47 8,893 % 2,358 % 1,245 % 48 8,822 % 2,357 % 1,287 % 49 8,754 % 2,359 % 1,329 % 50 8,689 % 2,363 % 1,369 % 51 8,627 % 2,371 % 1,407 % 52 8,566 % 2,380 % 1,445 % 53 8,508 % 2,392 % 1,481 % 54 8,452 % 2,405 % 1,517 % 55 8,398 % 2,419 % 1,551 % 56 8,346 % 2,434 % 1,584 % 57 8,296 % 2,450 % 1,617 % 58 8,247 % 2,467 % 1,648 % 59 8,200 % 2,484 % 1,678 % 60 8,155 % 2,501 % 1,708 % 61 8,111 % 2,518 % 1,736 % 62 8,069 % 2,536 % 1,764 % 63 8,027 % 2,553 % 1,791 % 64 7,988 % 2,570 % 1,817 % 65 7,949 % 2,587 % 1,842 % 66 7,912 % 2,604 % 1,867 % 67 7,875 % 2,621 % 1,891 % 68 7,840 % 2,638 % 1,914 % 69 7,806 % 2,654 % 1,937 % 70 7,772 % 2,670 % 1,959 % 71 7,740 % 2,686 % 1,980 % 72 7,709 % 2,701 % 2,001 % 73 7,678 % 2,716 % 2,021 % 74 7,648 % 2,731 % 2,041 % 75 7,620 % 2,746 % 2,060 % 76 7,591 % 2,760 % 2,079 % 77 7,564 % 2,774 % 2,097 % 78 7,537 % 2,788 % 2,115 % 79 7,511 % 2,802 % 2,133 % 80 7,486 % 2,815 % 2,149 % 81 7,461 % 2,828 % 2,166 % 82 7,437 % 2,841 % 2,182 % 83 7,414 % 2,853 % 2,198 % 84 7,391 % 2,865 % 2,213 % 85 7,368 % 2,877 % 2,228 % 86 7,346 % 2,889 % 2,243 % 87 7,325 % 2,900 % 2,257 % 88 7,304 % 2,911 % 2,271 % 89 7,283 % 2,922 % 2,285 % 90 7,263 % 2,933 % 2,298 % 91 7,244 % 2,943 % 2,312 % 92 7,225 % 2,953 % 2,324 % 93 7,206 % 2,964 % 2,337 % 94 7,188 % 2,973 % 2,349 % 95 7,170 % 2,983 % 2,361 % 96 7,152 % 2,992 % 2,373 % 97 7,135 % 3,002 % 2,385 % 98 7,118 % 3,011 % 2,396 % 99 7,102 % 3,020 % 2,407 % 100 7,086 % 3,028 % 2,418 % 101 7,070 % 3,037 % 2,429 % 102 7,054 % 3,045 % 2,439 % 103 7,039 % 3,054 % 2,449 % 104 7,024 % 3,062 % 2,459 % 105 7,010 % 3,070 % 2,469 % 106 6,995 % 3,077 % 2,479 % 107 6,981 % 3,085 % 2,488 % 108 6,968 % 3,093 % 2,498 % 109 6,954 % 3,100 % 2,507 % 110 6,941 % 3,107 % 2,516 % 111 6,928 % 3,114 % 2,525 % 112 6,915 % 3,121 % 2,533 % 113 6,902 % 3,128 % 2,542 % 114 6,890 % 3,135 % 2,550 % 115 6,878 % 3,142 % 2,558 % 116 6,866 % 3,148 % 2,567 % 117 6,854 % 3,154 % 2,574 % 118 6,842 % 3,161 % 2,582 % 119 6,831 % 3,167 % 2,590 % 120 6,820 % 3,173 % 2,597 % 121 6,809 % 3,179 % 2,605 % 122 6,798 % 3,185 % 2,612 % 123 6,787 % 3,191 % 2,619 % 124 6,777 % 3,196 % 2,626 % 125 6,767 % 3,202 % 2,633 % 126 6,757 % 3,207 % 2,640 % 127 6,747 % 3,213 % 2,647 % 128 6,737 % 3,218 % 2,654 % 129 6,727 % 3,224 % 2,660 % 130 6,718 % 3,229 % 2,667 % 131 6,708 % 3,234 % 2,673 % 132 6,699 % 3,239 % 2,679 % 133 6,690 % 3,244 % 2,685 % 134 6,681 % 3,249 % 2,691 % 135 6,672 % 3,254 % 2,697 % 136 6,664 % 3,258 % 2,703 % 137 6,655 % 3,263 % 2,709 % 138 6,647 % 3,268 % 2,715 % 139 6,638 % 3,272 % 2,720 % 140 6,630 % 3,277 % 2,726 % 141 6,622 % 3,281 % 2,731 % 142 6,614 % 3,285 % 2,737 % 143 6,606 % 3,290 % 2,742 % 144 6,599 % 3,294 % 2,747 % 145 6,591 % 3,298 % 2,753 % 146 6,584 % 3,302 % 2,758 % 147 6,576 % 3,306 % 2,763 % 148 6,569 % 3,310 % 2,768 % 149 6,562 % 3,314 % 2,773 % 150 6,555 % 3,318 % 2,777 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 32 5 0 26 1 2 0 0 40 5 0 43 0 3 0 1 45 5 2 48 0 4 0 2 48 5 3 49 0 5 0 4 52 5 5 52 0 6 1 5 55 5 7 55 0 7 2 6 58 5 9 55 0 8 3 7 60 5 11 55 0 9 3 8 62 5 13 52 0 10 3 8 64 5 14 51 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 405 4 17 2 0 0 0 0 250 4 23 3 1 0 0 0 221 4 26 4 2 0 0 0 193 4 27 5 4 0 0 0 176 4 28 6 5 0 0 0 173 4 29 7 6 0 0 0 170 4 30 8 7 0 1 0 174 2 31 9 8 1 2 0 176 1 32 10 8 0 3 0 178 4 32 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 5 5 0 17 0 4 2 14 11 12 0 23 0 4 3 18 15 15 0 26 0 4 4 21 17 17 0 27 0 4 5 23 19 19 0 28 0 4 6 24 20 21 0 29 0 4 7 26 21 22 0 30 0 4 8 27 23 24 1 31 0 4 9 29 24 25 2 32 0 4 10 30 24 25 3 32 0 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 26 9 12 19 5 0 0 2 43 17 16 22 12 0 0 3 48 20 18 27 15 0 0 4 49 21 20 31 17 0 0 5 52 22 21 35 19 0 0 6 55 24 23 38 21 0 0 7 55 25 24 39 22 0 0 8 55 27 25 41 24 0 0 9 52 28 26 41 25 0 0 10 51 26 26 41 25 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 17 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 10 0 0 9 2 0 18 0 10 0 0 9 3 1 29 0 10 0 0 9 4 2 37 0 10 0 0 10 5 2 39 0 10 0 0 10 6 3 42 0 10 0 0 10 7 4 44 0 10 0 0 10 8 7 42 0 10 0 0 10 9 5 39 0 10 1 0 9 10 5 42 0 10 1 0 9 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 5 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 7 12 0 4 4 0 0 0 7 14 0 4 5 0 1 0 6 15 0 4 6 0 5 0 7 15 0 4 7 0 8 0 8 15 0 4 8 0 12 0 9 15 0 4 9 0 18 0 10 15 0 4 10 0 18 0 11 15 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 46 122 236 563 1 244 2 6 20 46 122 236 563 1 003 3 7 23 47 115 232 559 818 4 8 25 49 117 231 558 678 5 10 28 55 120 231 558 570 6 11 30 58 124 231 558 558 7 12 32 60 127 231 558 558 8 12 33 59 125 231 558 558 9 12 34 59 125 231 558 558 10 13 35 60 124 231 558 558 11 13 36 60 124 231 558 558 12 14 37 60 124 231 558 558 13 14 38 60 124 231 558 558 14 14 38 60 124 231 558 558 15 14 38 60 124 231 558 558 16 14 38 60 124 231 558 558 17 14 38 60 124 231 558 558 18 14 38 60 124 231 558 558 19 15 38 60 124 231 558 558 20 16 38 60 124 231 558 558 21 16 38 60 124 231 558 558 22 17 38 60 124 231 558 558 23 17 38 60 124 231 558 558 24 19 38 60 124 231 558 558 25 19 38 60 124 231 558 558 26 20 38 60 124 231 558 558 27 20 38 60 124 231 558 558 28 21 38 60 124 231 558 558 29 22 38 60 124 231 558 558 30 23 38 60 124 231 558 558 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 12 26 51 127 241 569 1 290 2 14 28 53 130 243 571 1 038 3 15 31 55 123 240 567 846 4 16 33 57 125 239 566 700 5 17 36 62 127 238 566 587 6 18 37 65 131 238 565 565 7 19 39 66 133 237 564 564 8 18 39 65 131 236 564 564 9 18 39 65 130 236 563 563 10 18 40 64 129 235 563 563 11 18 41 64 129 235 562 562 12 18 41 64 128 234 562 562 13 17 41 63 128 234 561 561 14 17 41 62 127 233 561 561 15 17 40 62 127 233 560 560 16 16 40 61 126 232 560 560 17 16 39 61 126 232 559 559 18 16 39 61 126 232 559 559 19 16 39 61 126 232 559 559 20 16 40 61 126 232 560 560 21 16 40 62 126 233 560 560 22 17 40 62 127 233 560 560 23 18 40 62 127 233 560 560 24 19 40 62 127 233 560 560 25 19 40 62 127 233 560 560 26 20 41 62 127 233 561 561 27 20 41 62 127 233 560 560 28 21 41 62 127 233 560 560 29 22 40 62 127 233 560 560 30 23 40 62 127 233 560 560 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 45 122 235 563 1 244 2 6 20 45 122 235 563 1 003 3 7 22 46 114 232 559 818 4 8 25 49 116 230 558 678 5 10 28 54 119 230 558 569 6 11 30 58 124 230 558 558 7 12 32 60 127 230 558 558 8 12 33 59 125 230 558 558 9 12 34 59 124 230 558 558 10 13 35 59 124 230 558 558 11 13 36 60 124 230 558 558 12 14 37 60 124 230 558 558 13 14 37 60 124 230 558 558 14 14 38 60 124 230 558 558 15 14 38 60 124 230 558 558 16 14 38 60 124 230 558 558 17 14 38 60 124 230 558 558 18 14 38 60 124 230 558 558 19 15 38 60 124 230 558 558 20 16 38 60 124 230 558 558 21 16 38 60 124 230 558 558 22 17 38 60 124 230 558 558 23 17 38 60 124 230 558 558 24 19 38 60 124 230 558 558 25 19 38 60 124 230 558 558 26 20 38 60 124 230 558 558 27 20 38 60 124 230 558 558 28 21 38 60 124 230 558 558 29 22 38 60 124 230 558 558 30 23 38 60 124 230 558 558 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 97 122 198 312 639 1 256 2 78 93 118 194 308 635 1 020 3 82 98 121 189 307 634 834 4 81 98 122 189 303 630 693 5 80 98 125 190 301 628 628 6 79 98 126 192 299 626 626 7 78 98 126 193 296 624 624 8 77 98 124 190 295 622 622 9 76 97 123 188 294 621 621 10 72 95 119 184 290 617 617 11 70 93 117 181 287 615 615 12 69 92 115 180 286 613 613 13 69 92 114 179 285 612 612 14 68 92 114 178 285 612 612 15 68 92 113 178 284 612 612 16 67 91 113 177 284 611 611 17 67 90 112 177 283 610 610 18 66 90 112 176 282 610 610 19 65 89 111 175 282 609 609 20 65 88 110 175 281 608 608 21 64 88 109 174 280 608 608 22 63 87 109 173 279 607 607 23 62 86 108 172 278 606 606 24 61 85 107 171 277 605 605 25 60 84 106 170 276 604 604 26 59 83 105 169 275 603 603 27 58 82 103 168 274 602 602 28 57 81 102 167 273 601 601 29 56 80 101 166 272 600 600 30 55 79 100 165 271 598 598 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 24 49 125 239 566 1 250 2 11 26 51 127 241 568 1 007 3 14 29 53 121 238 565 822 4 15 32 56 124 238 565 681 5 17 35 62 127 238 565 573 6 18 37 65 132 238 565 565 7 19 39 67 134 237 565 565 8 18 40 66 132 237 564 564 9 18 40 65 130 236 564 564 10 18 41 65 130 236 563 563 11 18 41 65 129 236 563 563 12 19 42 64 129 235 563 563 13 19 42 64 129 235 562 562 14 19 42 64 129 235 562 562 15 18 42 64 128 235 562 562 16 18 41 63 128 234 562 562 17 18 41 63 128 234 561 561 18 18 41 63 128 234 561 561 19 18 42 63 128 234 562 562 20 18 42 64 128 235 562 562 21 19 42 64 129 235 562 562 22 19 43 64 129 235 563 563 23 19 43 65 129 235 563 563 24 19 43 65 129 235 563 563 25 19 43 65 129 235 563 563 26 20 43 65 129 235 563 563 27 20 43 65 129 235 563 563 28 21 43 65 129 235 563 563 29 22 43 64 129 235 563 563 30 23 43 64 129 235 563 563 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 90 166 280 607 1 250 2 54 69 94 170 284 611 1 008 3 60 75 99 167 284 611 824 4 63 80 104 171 285 613 683 5 65 83 110 175 286 614 614 6 66 86 114 180 286 613 613 7 67 87 115 182 285 613 613 8 66 87 113 179 284 612 612 9 65 86 112 177 283 610 610 10 64 86 110 175 281 609 609 11 63 86 109 174 280 607 607 12 62 85 108 172 278 606 606 13 61 84 106 171 277 604 604 14 59 83 105 169 276 603 603 15 58 82 104 168 274 602 602 16 57 81 103 167 273 601 601 17 56 80 102 166 272 600 600 18 55 79 101 166 272 599 599 19 55 78 100 165 271 598 598 20 54 78 100 164 270 598 598 21 54 77 99 164 270 597 597 22 53 76 98 163 269 596 596 23 52 76 97 162 268 596 596 24 51 75 97 161 267 595 595 25 50 74 96 160 267 594 594 26 49 73 95 159 266 593 593 27 49 72 94 159 265 592 592 28 48 71 93 158 264 591 591 29 47 71 92 157 263 591 591 30 46 70 92 156 262 590 590 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 45 121 235 562 1 243 2 5 20 45 121 235 562 1 002 3 6 22 46 114 231 558 818 4 7 24 48 116 230 557 677 5 9 27 54 119 230 557 569 6 10 29 57 123 230 557 557 7 11 32 59 126 230 557 557 8 11 32 59 125 230 557 557 9 11 33 58 124 230 557 557 10 12 34 59 123 230 557 557 11 12 35 59 123 230 557 557 12 13 36 59 123 230 557 557 13 13 37 59 123 230 557 557 14 13 37 59 123 230 557 557 15 13 37 59 123 230 557 557 16 13 37 59 123 230 557 557 17 13 37 59 123 230 557 557 18 14 37 59 123 230 557 557 19 15 37 59 123 230 557 557 20 16 37 59 123 230 557 557 21 16 37 59 123 230 557 557 22 17 37 59 123 230 557 557 23 17 37 59 123 230 557 557 24 19 37 59 123 230 557 557 25 19 37 59 123 230 557 557 26 20 37 59 124 230 557 557 27 20 37 59 124 230 557 557 28 21 37 59 124 230 557 557 29 22 37 59 124 230 557 557 30 23 37 59 124 230 557 557 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 56 153 254 581 1 267 2 7 25 56 153 254 581 1 021 3 8 27 55 138 250 577 833 4 10 29 57 128 248 575 690 5 11 31 58 116 247 574 579 6 14 34 61 108 245 573 573 7 16 37 62 101 244 572 572 8 16 38 61 93 243 571 571 9 19 45 64 87 242 570 570 10 19 45 62 84 241 569 569 11 18 44 60 84 240 568 568 12 17 44 61 84 240 567 567 13 17 44 61 85 239 566 566 14 17 44 61 85 238 566 566 15 17 44 61 85 237 565 565 16 17 44 61 85 236 563 563 17 17 44 61 85 235 562 562 18 17 44 61 85 234 562 562 19 17 44 61 85 234 562 562 20 17 44 61 85 235 562 562 21 17 44 61 85 235 562 562 22 17 44 61 85 235 562 562 23 17 44 61 85 234 562 562 24 19 44 61 85 234 561 561 25 19 44 61 85 233 561 561 26 20 44 61 85 233 560 560 27 20 44 61 85 232 560 560 28 21 44 61 85 232 559 559 29 22 44 61 85 231 559 559 30 23 44 61 85 231 558 558 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 101 126 202 316 643 1 310 2 84 99 124 200 314 641 1 060 3 83 99 123 191 308 635 868 4 82 99 123 190 305 632 720 5 81 99 126 191 302 629 629 6 80 99 127 193 299 627 627 7 78 99 126 193 297 624 624 8 76 97 123 189 294 622 622 9 74 95 121 186 292 619 619 10 72 95 119 184 290 618 618 11 71 94 118 182 289 616 616 12 70 93 116 181 287 614 614 13 69 92 114 179 285 613 613 14 68 91 113 178 284 611 611 15 66 90 112 176 282 610 610 16 65 88 110 175 281 609 609 17 64 87 109 174 280 607 607 18 63 86 108 173 279 606 606 19 62 85 107 172 278 606 606 20 61 85 107 171 277 605 605 21 60 84 106 170 276 604 604 22 59 83 105 169 275 603 603 23 58 82 104 168 274 602 602 24 57 81 103 167 273 601 601 25 56 80 102 166 272 600 600 26 55 79 101 165 271 599 599 27 54 78 100 164 270 598 598 28 53 77 99 163 269 597 597 29 52 76 98 162 268 596 596 30 51 75 97 161 267 595 595 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 59 74 99 175 289 616 1 278 2 58 73 98 174 288 615 1 032 3 58 74 98 166 283 610 843 4 58 75 99 166 281 608 699 5 58 76 102 168 278 606 606 6 57 76 104 170 277 604 604 7 57 77 104 171 275 602 602 8 55 76 102 168 273 601 601 9 53 75 101 166 272 599 599 10 53 75 99 164 270 598 598 11 52 75 99 163 269 597 597 12 52 75 98 162 269 596 596 13 51 75 97 162 268 595 595 14 51 75 96 161 267 595 595 15 50 74 96 160 267 594 594 16 49 73 95 159 265 593 593 17 49 72 94 159 265 592 592 18 48 72 93 158 264 592 592 19 47 71 93 157 264 591 591 20 47 71 93 157 263 591 591 21 47 71 92 157 263 591 591 22 47 70 92 157 263 590 590 23 46 70 91 156 262 590 590 24 45 69 91 155 262 589 589 25 45 68 90 155 261 588 588 26 44 68 90 154 260 588 588 27 43 67 89 153 260 587 587 28 43 66 88 153 259 586 586 29 42 66 87 152 258 586 586 30 41 65 87 151 258 585 585 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 45 70 147 260 588 1 278 2 31 46 71 147 261 588 1 032 3 32 47 71 139 256 583 842 4 32 49 73 140 254 582 697 5 32 51 77 142 253 581 586 6 33 52 80 146 252 580 580 7 33 53 81 148 252 579 579 8 32 53 80 146 251 578 578 9 32 53 79 144 250 577 577 10 31 54 78 143 249 577 577 11 31 54 78 142 248 576 576 12 31 54 77 142 248 575 575 13 31 54 76 141 247 574 574 14 30 54 75 140 246 574 574 15 29 53 75 139 245 573 573 16 28 52 74 138 245 572 572 17 28 51 73 138 244 572 572 18 27 51 73 138 244 571 571 19 27 51 73 137 243 571 571 20 27 51 73 137 244 571 571 21 27 51 73 137 244 571 571 22 27 51 73 137 243 571 571 23 27 51 73 137 243 571 571 24 27 51 72 137 243 571 571 25 27 50 72 137 243 570 570 26 26 50 72 136 243 570 570 27 26 50 72 136 242 570 570 28 26 50 71 136 242 570 570 29 26 49 71 136 242 569 569 30 25 49 71 135 242 569 569 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 26 102 216 543 1 236 2 1 5 27 103 217 544 996 3 2 5 28 96 213 540 813 4 3 6 31 98 212 539 673 5 4 9 36 101 212 539 566 6 4 11 39 106 212 539 539 7 5 14 41 108 212 539 539 8 7 14 41 107 212 539 539 9 7 15 40 106 212 539 539 10 8 16 41 105 212 539 539 11 8 18 42 107 213 540 540 12 9 18 41 105 211 539 539 13 11 19 42 106 212 540 540 14 11 20 41 106 212 540 540 15 12 18 40 105 211 538 538 16 12 17 39 104 210 537 537 17 13 17 39 104 210 537 537 18 13 17 39 104 210 537 537 19 15 18 40 104 210 538 538 20 16 18 40 105 211 538 538 21 16 20 41 105 211 539 539 22 17 20 41 105 211 539 539 23 17 21 41 105 211 539 539 24 19 21 41 105 211 539 539 25 19 22 40 105 211 539 539 26 20 24 41 105 211 539 539 27 20 24 42 105 211 538 538 28 21 25 45 105 211 538 538 29 21 25 46 105 211 538 538 30 23 27 47 105 211 538 538 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 62 87 163 277 604 1 278 2 47 62 87 163 277 604 1 029 3 48 63 87 155 272 600 839 4 48 65 89 156 271 598 695 5 48 67 93 158 269 597 597 6 48 68 96 162 268 596 596 7 49 69 96 163 267 594 594 8 47 69 95 161 266 593 593 9 47 68 94 159 265 592 592 10 46 69 93 158 264 591 591 11 46 69 92 157 263 591 591 12 46 69 91 156 262 590 590 13 45 69 91 155 262 589 589 14 45 68 90 155 261 588 588 15 44 68 89 154 260 588 588 16 43 67 89 153 259 587 587 17 43 66 88 153 259 586 586 18 42 66 87 152 258 586 586 19 41 65 87 152 258 585 585 20 41 65 87 151 258 585 585 21 41 65 87 151 257 585 585 22 41 64 86 151 257 584 584 23 40 64 86 150 256 584 584 24 40 63 85 150 256 583 583 25 39 63 85 149 255 583 583 26 38 62 84 149 255 582 582 27 38 61 83 148 254 581 581 28 37 61 83 147 253 581 581 29 37 60 82 147 253 580 580 30 36 60 81 146 252 580 580 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 16 30 56 132 245 573 1 282 2 20 34 60 136 250 577 1 034 3 24 40 64 132 249 576 844 4 28 45 69 136 250 578 698 5 31 49 75 140 251 579 587 6 30 49 77 143 249 577 577 7 35 55 82 149 253 580 580 8 33 54 80 147 252 579 579 9 34 56 81 146 252 580 580 10 36 58 83 148 254 581 581 11 38 61 84 149 255 582 582 12 39 62 85 149 255 583 583 13 40 63 85 150 256 583 583 14 40 64 85 150 256 584 584 15 40 64 86 150 256 584 584 16 40 63 85 150 256 583 583 17 40 63 85 150 256 583 583 18 39 62 84 149 255 582 582 19 38 62 84 148 255 582 582 20 38 62 84 148 255 582 582 21 38 62 84 148 255 582 582 22 38 62 84 148 254 582 582 23 38 61 83 148 254 581 581 24 37 61 83 147 254 581 581 25 37 61 82 147 253 581 581 26 36 60 82 147 253 580 580 27 36 60 81 146 252 580 580 28 35 59 81 145 252 579 579 29 35 59 80 145 251 579 579 30 34 58 80 144 251 578 578 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 55 131 245 572 1 286 2 16 31 56 132 246 573 1 035 3 18 34 58 126 243 570 844 4 20 37 61 128 242 570 699 5 22 40 66 131 242 570 587 6 23 42 70 136 242 570 570 7 24 44 72 139 242 570 570 8 24 45 71 137 242 570 570 9 24 46 71 136 242 570 570 10 25 47 71 136 242 570 570 11 25 48 72 136 243 570 570 12 26 49 72 136 243 570 570 13 26 50 72 137 243 570 570 14 27 50 72 137 243 570 570 15 27 50 72 137 243 570 570 16 26 50 72 136 243 570 570 17 26 50 72 137 243 570 570 18 26 50 72 136 243 570 570 19 26 50 72 136 243 570 570 20 26 50 72 137 243 570 570 21 26 50 72 137 243 570 570 22 26 50 72 136 243 570 570 23 26 50 71 136 242 570 570 24 26 49 71 136 242 569 569 25 25 49 71 135 241 569 569 26 25 48 70 135 241 568 568 27 24 48 70 134 241 568 568 28 24 48 69 134 240 568 568 29 24 47 69 134 240 567 567 30 23 47 69 133 240 567 567 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 90 166 280 607 1 307 2 53 68 93 169 283 610 1 054 3 57 73 97 165 282 609 861 4 59 76 100 168 282 609 713 5 61 79 106 171 282 609 609 6 63 82 110 176 282 610 610 7 64 84 111 179 282 610 610 8 63 84 111 177 282 609 609 9 63 85 110 175 281 609 609 10 63 86 110 175 281 609 609 11 64 87 110 175 281 608 608 12 63 87 109 174 280 608 608 13 63 86 108 173 279 607 607 14 62 86 108 172 278 606 606 15 61 85 107 171 277 605 605 16 60 84 106 170 277 604 604 17 60 83 105 170 276 603 603 18 59 82 104 169 275 603 603 19 58 82 104 168 274 602 602 20 58 81 103 168 274 601 601 21 57 80 102 167 273 600 600 22 56 80 101 166 272 600 600 23 55 79 101 165 271 599 599 24 54 78 100 164 270 598 598 25 53 77 99 163 269 597 597 26 52 76 98 162 269 596 596 27 51 75 97 161 268 595 595 28 51 74 96 161 267 594 594 29 50 73 95 160 266 593 593 30 49 72 94 159 265 592 592 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 96 121 197 311 638 1 333 2 86 100 125 201 315 643 1 080 3 87 103 127 195 312 639 885 4 88 105 129 196 310 637 735 5 91 109 136 201 312 639 639 6 93 112 140 206 312 640 640 7 94 114 142 209 312 640 640 8 95 116 142 208 313 641 641 9 96 117 143 208 314 641 641 10 96 119 143 208 314 641 641 11 96 119 143 207 313 641 641 12 96 119 142 206 312 640 640 13 95 118 140 205 311 639 639 14 94 117 139 204 310 637 637 15 92 116 137 202 308 636 636 16 91 114 136 201 307 634 634 17 89 113 135 199 305 633 633 18 88 111 133 198 304 631 631 19 86 110 132 196 303 630 630 20 85 109 131 195 301 629 629 21 84 107 129 194 300 627 627 22 82 106 128 192 298 626 626 23 81 104 126 191 297 624 624 24 79 103 124 189 295 623 623 25 77 101 123 187 294 621 621 26 76 100 121 186 292 619 619 27 74 98 120 184 291 618 618 28 73 96 118 183 289 616 616 29 71 95 117 181 287 615 615 30 70 93 115 180 286 613 613 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 23 48 124 238 565 1 280 2 12 26 51 128 241 569 1 032 3 15 31 55 123 240 567 842 4 18 35 59 127 241 568 697 5 21 39 66 131 242 569 585 6 23 42 70 136 242 570 570 7 24 44 72 139 242 570 570 8 24 45 71 137 243 570 570 9 24 46 71 137 243 570 570 10 25 47 72 136 243 570 570 11 25 48 72 136 242 570 570 12 25 49 71 136 242 570 570 13 25 49 71 135 242 569 569 14 25 48 70 135 241 568 568 15 24 48 69 134 240 568 568 16 23 47 68 133 239 567 567 17 23 46 68 133 239 566 566 18 22 46 68 132 238 566 566 19 22 46 67 132 238 566 566 20 22 46 68 132 238 566 566 21 22 46 68 132 239 566 566 22 22 46 68 132 239 566 566 23 22 46 68 132 239 566 566 24 22 46 68 132 238 566 566 25 22 46 67 132 238 566 566 26 22 46 67 132 238 566 566 27 22 45 67 132 238 565 565 28 22 45 67 132 238 565 565 29 22 45 67 131 238 565 565 30 23 45 67 131 237 565 565 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 94 109 134 210 324 651 1 376 2 95 109 134 210 324 652 1 111 3 95 111 135 203 320 647 908 4 96 113 137 205 319 646 753 5 97 115 142 207 318 646 646 6 98 117 145 211 317 645 645 7 98 119 146 213 317 644 644 8 98 119 145 211 316 644 644 9 97 119 144 210 315 643 643 10 96 119 143 208 314 641 641 11 95 118 141 206 312 640 640 12 94 117 139 204 310 638 638 13 92 115 138 202 308 636 636 14 90 114 136 200 306 634 634 15 88 112 134 198 305 632 632 16 86 110 132 196 303 630 630 17 85 108 130 195 301 628 628 18 83 107 129 193 299 627 627 19 82 105 127 192 298 625 625 20 81 104 126 191 297 624 624 21 80 103 125 190 296 623 623 22 79 102 124 189 295 622 622 23 77 101 123 187 294 621 621 24 76 100 122 186 292 620 620 25 75 99 120 185 291 619 619 26 74 98 119 184 290 617 617 27 73 96 118 183 289 616 616 28 72 95 117 182 288 615 615 29 71 94 116 181 287 614 614 30 70 93 115 180 286 613 613 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 340 354 379 456 569 897 1 416 2 81 95 120 197 310 638 1 138 3 85 100 124 192 309 637 927 4 88 105 129 196 310 638 766 5 91 109 135 200 311 639 644 6 92 112 139 206 312 639 639 7 94 114 142 209 312 640 640 8 95 116 142 208 313 640 640 9 95 117 142 207 313 641 641 10 95 118 142 207 313 640 640 11 96 119 142 207 313 640 640 12 96 119 142 207 313 640 640 13 97 120 142 207 313 641 641 14 98 121 143 208 314 641 641 15 98 122 144 208 315 642 642 16 99 123 145 209 315 643 643 17 100 124 146 210 316 644 644 18 101 125 147 211 317 645 645 19 102 126 148 212 318 646 646 20 103 126 148 213 319 646 646 21 103 127 148 213 319 647 647 22 103 126 148 213 319 646 646 23 102 126 148 212 318 646 646 24 101 125 147 211 317 645 645 25 100 124 146 210 316 644 644 26 99 123 145 209 315 643 643 27 98 122 143 208 314 641 641 28 97 120 142 207 313 640 640 29 95 119 141 205 311 639 639 30 94 117 139 204 310 637 637 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 36 112 226 553 1 258 2 1 11 36 112 226 553 1 014 3 2 13 36 104 222 549 828 4 3 14 38 106 220 547 685 5 4 16 43 108 219 546 576 6 5 17 45 112 218 545 545 7 5 19 47 114 217 545 545 8 7 19 45 111 216 544 544 9 7 19 44 109 215 543 543 10 8 20 44 109 215 542 542 11 8 21 44 109 215 542 542 12 9 21 44 109 215 542 542 13 11 22 44 109 215 542 542 14 11 22 44 109 215 542 542 15 12 23 44 109 215 543 543 16 12 23 44 109 215 543 543 17 13 23 45 109 216 543 543 18 15 23 45 110 216 544 544 19 15 24 46 111 217 544 544 20 16 25 47 111 218 545 545 21 16 26 48 112 218 546 546 22 17 26 48 113 219 547 547 23 17 27 49 114 220 547 547 24 19 28 49 114 220 548 548 25 19 28 50 114 221 548 548 26 20 28 50 115 221 548 548 27 20 29 51 115 221 549 549 28 21 29 51 116 222 549 549 29 22 29 51 116 222 549 549 30 23 30 51 116 222 550 550 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 68 93 169 283 610 1 281 2 54 68 94 170 284 611 1 032 3 55 71 94 162 280 607 842 4 55 72 96 164 278 605 697 5 56 74 101 166 277 604 604 6 57 76 104 170 276 604 604 7 56 77 104 171 275 602 602 8 56 77 103 169 274 602 602 9 55 77 102 167 273 601 601 10 54 77 101 166 272 599 599 11 53 76 100 164 271 598 598 12 52 75 98 163 269 596 596 13 51 75 97 161 267 595 595 14 50 73 95 160 266 593 593 15 48 72 94 158 264 592 592 16 47 70 92 157 263 590 590 17 45 69 91 156 262 589 589 18 44 68 90 154 261 588 588 19 43 67 89 153 260 587 587 20 43 66 88 153 259 587 587 21 42 66 88 152 259 586 586 22 42 65 87 152 258 585 585 23 41 65 86 151 257 585 585 24 40 64 86 150 257 584 584 25 40 63 85 150 256 583 583 26 39 63 84 149 255 583 583 27 38 62 84 148 254 582 582 28 38 61 83 148 254 581 581 29 37 61 82 147 253 580 580 30 36 60 82 146 252 580 580 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 116 130 155 231 345 672 1 389 2 117 131 156 232 346 674 1 120 3 119 135 158 226 344 671 915 4 121 138 162 229 343 670 758 5 122 141 167 232 343 671 671 6 123 143 170 237 343 670 670 7 124 144 172 239 342 670 670 8 123 144 170 236 341 669 669 9 122 144 169 235 341 668 668 10 122 144 168 233 339 667 667 11 121 144 167 232 338 665 665 12 119 143 165 230 336 664 664 13 118 141 163 228 334 662 662 14 116 139 161 226 332 659 659 15 114 137 159 224 330 657 657 16 111 135 156 221 327 655 655 17 109 132 154 219 325 652 652 18 107 130 152 217 323 650 650 19 104 128 150 215 321 648 648 20 103 126 148 213 319 646 646 21 101 125 147 211 317 645 645 22 99 123 145 209 315 643 643 23 97 121 143 207 314 641 641 24 96 119 141 206 312 639 639 25 94 117 139 204 310 637 637 26 92 116 137 202 308 636 636 27 90 114 136 200 307 634 634 28 89 112 134 199 305 632 632 29 87 111 133 197 303 631 631 30 86 109 131 196 302 629 629 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 172 186 212 288 402 729 1 375 2 181 196 221 297 411 738 1 118 3 187 202 226 294 411 739 918 4 189 206 230 297 411 739 764 5 190 208 235 300 411 738 738 6 190 209 237 304 410 737 737 7 190 210 237 305 408 736 736 8 188 209 236 302 407 734 734 9 187 209 234 299 405 733 733 10 186 208 233 298 404 731 731 11 185 207 231 296 402 729 729 12 182 206 228 293 399 727 727 13 180 203 225 290 396 724 724 14 177 201 222 287 393 721 721 15 174 197 219 284 390 717 717 16 171 194 216 281 387 714 714 17 167 191 213 277 384 711 711 18 164 188 210 274 380 708 708 19 161 185 207 271 377 705 705 20 158 182 204 268 374 702 702 21 155 179 200 265 371 699 699 22 152 175 197 262 368 695 695 23 149 172 194 259 365 692 692 24 146 169 191 256 362 689 689 25 142 166 188 252 359 686 686 26 139 163 185 249 356 683 683 27 136 160 182 246 353 680 680 28 134 157 179 244 350 677 677 29 131 154 176 241 347 674 674 30 128 152 173 238 344 672 672 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 29 44 69 145 259 586 1 299 2 30 44 70 146 259 587 1 047 3 31 47 71 139 256 583 855 4 32 49 73 140 254 582 708 5 33 51 78 143 254 581 595 6 33 53 80 147 253 580 580 7 34 54 81 148 252 579 579 8 32 54 80 146 251 578 578 9 32 53 79 144 250 577 577 10 31 54 78 143 249 577 577 11 31 54 78 142 248 576 576 12 31 54 77 142 248 575 575 13 31 54 76 141 247 575 575 14 31 54 76 141 247 574 574 15 30 54 76 140 246 574 574 16 30 54 75 140 246 574 574 17 30 53 75 140 246 574 574 18 30 54 75 140 246 574 574 19 30 54 75 140 246 574 574 20 30 54 76 140 246 574 574 21 30 54 76 140 246 574 574 22 30 54 76 140 246 574 574 23 30 54 75 140 246 574 574 24 30 53 75 140 246 573 573 25 30 53 75 140 246 573 573 26 29 53 75 139 245 573 573 27 29 53 74 139 245 573 573 28 29 52 74 139 245 572 572 29 28 52 74 138 245 572 572 30 28 52 74 138 244 572 572 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 65 141 255 583 1 316 2 27 42 67 143 257 584 1 061 3 30 46 70 138 255 582 866 4 32 49 74 141 255 582 717 5 35 53 79 145 255 583 602 6 36 55 83 150 256 583 583 7 38 58 85 153 256 584 584 8 38 59 85 151 256 584 584 9 38 60 85 150 256 584 584 10 39 61 86 150 257 584 584 11 40 63 86 151 257 584 584 12 40 64 86 151 257 584 584 13 41 64 86 151 257 584 584 14 41 64 86 151 257 584 584 15 40 64 86 150 257 584 584 16 40 64 85 150 256 584 584 17 40 64 85 150 256 584 584 18 40 64 85 150 256 584 584 19 40 64 85 150 256 584 584 20 40 64 86 150 257 584 584 21 40 64 86 151 257 584 584 22 40 64 86 150 257 584 584 23 40 64 86 150 256 584 584 24 40 64 85 150 256 584 584 25 40 63 85 150 256 583 583 26 39 63 85 149 255 583 583 27 39 62 84 149 255 582 582 28 38 62 84 148 254 582 582 29 38 61 83 148 254 581 581 30 37 61 83 147 253 581 581 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 126 140 165 241 355 683 1 414 2 124 139 164 240 354 681 1 139 3 124 140 164 232 349 676 929 4 125 141 166 233 347 674 769 5 125 143 170 235 346 673 673 6 125 144 172 238 344 672 672 7 125 145 172 240 343 671 671 8 124 145 171 237 342 670 670 9 123 144 170 235 341 668 668 10 123 145 169 234 340 668 668 11 122 145 169 233 339 667 667 12 122 145 167 232 338 666 666 13 121 144 166 231 337 664 664 14 119 143 165 229 336 663 663 15 117 141 163 227 333 661 661 16 115 139 160 225 331 659 659 17 112 136 158 222 328 656 656 18 110 134 155 220 326 654 654 19 108 131 153 218 324 652 652 20 106 129 151 216 322 649 649 21 103 127 149 213 320 647 647 22 101 125 147 211 317 645 645 23 99 123 144 209 315 643 643 24 97 120 142 207 313 640 640 25 95 118 140 205 311 638 638 26 92 116 138 203 309 636 636 27 90 114 136 200 307 634 634 28 88 112 134 198 305 632 632 29 86 110 132 196 303 630 630 30 85 108 130 195 301 628 628 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 36 112 226 553 1 286 2 1 13 38 114 228 555 1 036 3 2 17 40 108 226 553 845 4 3 20 44 112 226 553 699 5 6 24 50 115 226 554 587 6 7 26 54 121 227 554 554 7 9 29 56 123 227 554 554 8 9 30 56 122 227 555 555 9 9 30 56 121 227 554 554 10 9 31 56 121 227 554 554 11 9 32 56 120 227 554 554 12 10 33 56 120 226 554 554 13 11 33 55 120 226 554 554 14 11 33 55 120 226 553 553 15 12 33 55 120 226 553 553 16 13 33 55 119 225 553 553 17 13 33 55 119 225 553 553 18 15 33 55 119 225 553 553 19 15 33 55 119 226 553 553 20 16 34 55 120 226 554 554 21 16 34 56 120 227 554 554 22 17 34 56 121 227 554 554 23 18 35 57 121 227 555 555 24 19 35 57 121 228 555 555 25 19 35 57 122 228 555 555 26 20 35 57 122 228 555 555 27 20 35 57 122 228 555 555 28 21 36 57 122 228 556 556 29 23 36 57 122 228 556 556 30 23 36 58 122 228 556 556 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 75 151 265 592 1 284 2 36 50 75 152 265 593 1 033 3 36 51 75 143 261 588 842 4 36 53 77 144 258 586 697 5 36 54 81 146 257 585 585 6 39 58 86 152 258 586 586 7 36 57 84 151 255 582 582 8 40 61 87 153 258 586 586 9 39 61 86 151 257 585 585 10 34 56 81 145 252 579 579 11 30 53 76 141 247 574 574 12 27 50 73 137 243 571 571 13 25 48 70 135 241 568 568 14 23 46 68 133 239 566 566 15 21 45 67 131 237 565 565 16 20 43 65 130 236 563 563 17 19 42 64 129 235 562 562 18 18 42 64 128 234 562 562 19 18 41 63 128 234 561 561 20 18 41 63 128 234 561 561 21 18 41 63 128 234 561 561 22 18 41 63 128 234 561 561 23 18 41 63 128 234 561 561 24 19 41 63 128 234 561 561 25 19 41 63 128 234 561 561 26 20 41 63 128 234 561 561 27 20 41 63 127 234 561 561 28 21 41 63 127 233 561 561 29 22 41 63 127 233 561 561 30 23 41 62 127 233 561 561 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 196 211 236 312 426 753 1 860 2 193 207 232 308 422 749 1 445 3 189 204 228 296 414 741 1 153 4 185 202 226 294 408 735 940 5 182 200 227 292 403 730 779 6 178 197 225 292 398 725 725 7 175 195 222 290 393 720 720 8 170 191 218 284 389 716 716 9 166 188 213 278 384 712 712 10 162 185 209 274 380 708 708 11 159 182 205 270 376 704 704 12 155 179 201 266 372 699 699 13 152 175 197 262 368 696 696 14 148 172 194 258 364 692 692 15 145 168 190 255 361 688 688 16 141 165 187 251 357 685 685 17 138 162 183 248 354 682 682 18 135 159 180 245 351 679 679 19 132 156 178 242 348 676 676 20 129 153 175 240 346 673 673 21 127 150 172 237 343 670 670 22 124 148 170 234 340 668 668 23 122 145 167 232 338 665 665 24 119 143 164 229 335 663 663 25 117 140 162 227 333 660 660 26 114 138 160 224 330 658 658 27 112 135 157 222 328 655 655 28 110 133 155 220 326 653 653 29 107 131 153 217 324 651 651 30 105 129 151 215 322 649 649 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 26 51 107 244 571 1 298 2 8 26 51 107 244 571 1 044 3 9 29 52 102 242 569 850 4 12 34 56 99 242 569 704 5 16 40 61 102 243 570 591 6 18 43 65 99 244 571 571 7 19 45 64 92 244 571 571 8 17 44 64 91 244 571 571 9 18 45 66 95 244 572 572 10 19 48 68 99 244 572 572 11 21 50 70 102 244 572 572 12 23 53 71 103 244 572 572 13 24 54 72 103 244 572 572 14 24 55 72 103 244 572 572 15 24 55 72 103 244 572 572 16 24 55 72 103 244 571 571 17 24 55 72 103 244 571 571 18 24 55 72 103 244 571 571 19 24 55 72 103 244 571 571 20 24 55 72 103 244 572 572 21 24 55 72 103 245 572 572 22 24 55 72 103 245 572 572 23 24 55 72 103 245 572 572 24 24 55 72 103 245 572 572 25 24 55 72 103 245 572 572 26 24 55 72 103 245 572 572 27 24 55 72 103 245 572 572 28 24 55 72 103 244 572 572 29 24 55 72 103 244 572 572 30 24 55 72 103 244 571 571 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 14 90 204 531 1 248 2 1 5 12 88 202 530 1 005 3 2 5 12 80 197 524 820 4 3 6 14 81 195 522 678 5 4 6 18 83 194 521 570 6 5 8 21 87 193 521 521 7 5 9 22 90 193 521 521 8 7 9 22 88 193 521 521 9 7 10 22 87 193 521 521 10 8 11 22 87 193 521 521 11 8 12 23 87 193 521 521 12 9 12 24 87 194 521 521 13 11 13 25 88 194 521 521 14 11 14 26 88 194 522 522 15 12 15 28 88 194 522 522 16 12 15 29 88 195 522 522 17 13 16 30 89 195 522 522 18 13 17 32 89 195 523 523 19 15 18 33 90 196 523 523 20 16 18 34 91 197 524 524 21 16 20 35 91 197 525 525 22 17 20 37 92 198 525 525 23 17 21 38 92 198 526 526 24 19 22 39 92 198 526 526 25 19 22 40 92 199 526 526 26 20 24 41 93 199 526 526 27 20 24 42 93 199 526 526 28 21 25 45 93 199 526 526 29 21 25 46 93 199 526 526 30 23 26 47 93 199 526 526 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 165 298 3 050 2 1 15 21 44 165 336 2 263 3 1 15 24 49 159 349 1 704 4 1 16 27 52 157 348 1 315 5 1 18 30 54 157 339 1 042 6 3 21 32 58 157 326 845 7 5 23 34 60 157 310 699 8 5 24 36 62 157 294 587 9 5 25 37 66 157 277 501 10 5 26 39 68 157 261 431 11 6 26 39 68 157 250 375 12 6 26 39 69 157 250 328 13 6 26 39 69 157 250 289 14 6 26 39 69 157 250 256 15 6 26 39 69 157 250 250 16 6 26 42 69 157 250 250 17 6 26 45 69 157 250 250 18 6 26 46 69 157 250 250 19 7 26 49 69 157 250 250 20 7 26 52 69 157 250 250 21 7 26 54 69 157 250 250 22 8 26 56 69 157 250 250 23 8 26 59 69 157 250 250 24 8 26 61 69 157 250 250 25 9 26 64 69 157 250 250 26 9 26 66 69 157 250 250 27 9 26 68 70 157 250 250 28 10 26 71 72 157 250 250 29 10 26 73 74 157 250 250 30 11 26 76 77 157 250 250 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 20 27 50 171 308 3 169 2 9 23 29 52 173 347 2 349 3 9 23 32 57 168 360 1 767 4 9 24 35 61 165 359 1 361 5 9 26 38 62 164 349 1 076 6 10 28 40 65 164 335 871 7 11 30 41 66 163 318 720 8 11 30 42 68 163 301 604 9 10 31 43 71 162 284 514 10 10 31 44 73 162 267 442 11 10 31 44 73 161 254 384 12 9 30 43 72 161 254 336 13 9 29 42 72 160 253 296 14 8 29 42 71 159 252 262 15 8 29 42 71 159 252 252 16 7 28 43 70 158 251 251 17 7 28 45 70 158 251 251 18 7 28 48 70 158 251 251 19 7 28 50 70 158 251 251 20 7 28 53 70 158 251 251 21 8 28 55 71 159 252 252 22 8 29 57 71 159 252 252 23 8 29 60 71 159 252 252 24 8 29 62 71 159 252 252 25 9 29 65 71 159 252 252 26 9 29 67 71 159 252 252 27 10 29 70 72 159 252 252 28 10 29 72 74 159 252 252 29 10 29 75 75 159 252 252 30 11 29 77 77 159 252 252 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 14 21 44 165 298 3 050 2 1 14 21 44 165 336 2 263 3 1 15 23 48 159 349 1 704 4 1 16 26 52 157 348 1 315 5 1 18 30 54 157 339 1 041 6 3 21 32 57 157 326 845 7 4 23 34 60 157 310 699 8 4 24 35 62 157 294 587 9 5 25 37 65 157 277 500 10 5 26 39 67 157 261 431 11 5 26 39 68 157 250 375 12 5 26 39 68 157 250 328 13 5 26 39 68 157 250 289 14 5 26 39 68 157 250 256 15 5 26 39 68 157 250 250 16 5 26 42 68 157 250 250 17 6 26 45 68 157 250 250 18 6 26 46 68 157 250 250 19 7 26 49 68 157 250 250 20 7 26 52 68 157 250 250 21 7 26 54 68 157 250 250 22 8 26 56 68 157 250 250 23 8 26 59 68 157 250 250 24 8 26 61 68 157 250 250 25 9 26 64 68 157 250 250 26 9 26 66 68 157 250 250 27 9 26 68 70 157 250 250 28 10 26 71 72 157 250 250 29 10 26 73 74 157 250 250 30 11 26 76 77 157 250 250 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 77 91 97 120 241 336 3 082 2 73 87 93 116 237 341 2 304 3 75 90 98 124 234 356 1 738 4 73 88 99 125 229 356 1 345 5 71 88 100 124 227 347 1 068 6 71 89 100 126 225 335 867 7 70 89 100 126 222 320 719 8 69 89 100 127 221 314 605 9 68 88 101 129 220 313 516 10 65 85 98 127 216 309 445 11 62 83 96 125 214 307 387 12 61 82 95 124 212 305 339 13 60 81 94 123 211 304 304 14 60 80 93 123 211 304 304 15 59 80 93 122 210 303 303 16 59 79 92 122 210 303 303 17 58 79 92 121 209 302 302 18 57 78 91 120 209 302 302 19 57 77 90 120 208 301 301 20 56 77 90 119 207 300 300 21 55 76 89 118 206 299 299 22 54 75 88 117 206 299 299 23 54 74 87 117 205 298 298 24 52 73 86 116 204 297 297 25 51 72 85 114 203 296 296 26 50 71 84 113 202 295 295 27 49 70 83 112 200 293 293 28 48 69 82 111 199 292 292 29 47 68 81 110 198 291 291 30 46 67 80 109 197 290 290 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 18 25 47 168 299 3 064 2 7 20 27 49 170 337 2 274 3 7 22 30 55 166 350 1 713 4 8 23 34 60 164 350 1 322 5 9 25 37 62 164 341 1 048 6 10 28 40 65 164 327 850 7 11 30 41 67 164 312 703 8 11 31 42 69 163 295 591 9 11 31 43 71 163 279 503 10 11 31 44 73 162 262 434 11 11 31 44 74 162 255 377 12 10 31 44 73 161 254 330 13 10 31 44 73 161 254 292 14 10 30 43 73 161 254 259 15 10 30 43 73 161 254 254 16 9 30 43 72 160 253 253 17 9 30 45 72 160 253 253 18 9 30 48 72 160 253 253 19 9 30 49 72 160 253 253 20 10 30 52 73 161 254 254 21 10 31 55 73 161 254 254 22 10 31 57 73 161 254 254 23 10 31 60 73 162 255 255 24 10 31 62 74 162 255 255 25 10 31 65 74 162 255 255 26 10 31 67 74 162 255 255 27 10 31 70 73 162 255 255 28 10 31 72 74 161 254 254 29 10 31 75 75 161 254 254 30 11 31 77 77 161 254 254 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 66 88 209 304 3 065 2 49 63 69 92 213 337 2 276 3 53 68 76 101 212 351 1 716 4 55 71 81 107 212 351 1 326 5 57 74 86 110 212 343 1 053 6 59 76 88 113 212 330 855 7 59 78 89 115 212 315 709 8 58 78 89 116 211 304 597 9 57 78 90 118 209 302 509 10 56 77 90 119 208 301 439 11 55 76 89 118 206 299 382 12 53 74 87 117 205 298 334 13 52 73 86 115 203 296 296 14 51 71 84 114 202 295 295 15 49 70 83 113 201 294 294 16 48 69 82 112 200 293 293 17 48 68 81 111 199 292 292 18 47 67 80 110 198 291 291 19 46 67 80 109 197 290 290 20 46 66 79 109 197 290 290 21 45 65 78 108 196 289 289 22 44 65 78 107 195 288 288 23 43 64 77 106 194 287 287 24 42 63 76 105 194 287 287 25 42 62 75 105 193 286 286 26 41 61 74 104 192 285 285 27 40 61 74 103 191 284 284 28 39 60 73 102 190 283 283 29 38 59 75 101 189 282 282 30 37 58 77 100 189 282 282 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 20 43 164 297 3 048 2 0 14 20 43 164 335 2 261 3 1 14 23 48 158 348 1 703 4 1 15 26 52 156 347 1 314 5 1 17 29 54 156 339 1 041 6 2 20 32 57 156 325 844 7 4 23 34 59 156 310 698 8 4 23 35 62 156 294 587 9 4 24 36 65 156 277 500 10 4 25 38 67 156 261 431 11 5 25 38 68 156 249 374 12 5 25 38 68 156 249 328 13 5 25 38 68 156 249 289 14 5 25 38 68 156 249 256 15 5 25 39 68 156 249 249 16 5 25 42 68 156 249 249 17 6 25 45 68 156 249 249 18 6 25 46 68 156 249 249 19 7 25 49 68 156 249 249 20 7 25 52 68 156 249 249 21 7 25 54 68 156 249 249 22 8 25 56 68 156 249 249 23 8 25 59 68 156 249 249 24 8 25 61 68 156 249 249 25 9 25 64 68 156 249 249 26 9 25 66 68 156 249 249 27 9 25 68 70 156 249 249 28 10 25 71 72 156 249 249 29 10 25 73 74 156 249 249 30 11 25 76 77 156 249 249 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 45 183 303 3 110 2 0 11 22 45 183 341 2 307 3 1 11 24 50 177 355 1 737 4 1 13 26 56 174 354 1 340 5 1 16 29 59 173 344 1 061 6 2 18 33 60 172 331 859 7 2 21 36 60 171 315 710 8 4 24 37 60 169 298 597 9 7 31 42 59 168 281 508 10 10 34 41 57 168 264 437 11 8 33 41 56 167 260 380 12 7 32 41 56 166 259 332 13 6 31 41 56 165 258 293 14 6 31 42 56 164 257 259 15 6 31 42 56 164 257 257 16 6 31 42 56 162 255 255 17 6 31 45 56 161 254 254 18 6 31 48 56 161 254 254 19 7 31 49 56 161 254 254 20 7 31 52 56 161 254 254 21 7 31 54 59 161 254 254 22 8 31 57 61 161 254 254 23 8 31 60 63 161 253 253 24 8 31 61 65 160 253 253 25 9 31 64 66 159 252 252 26 9 31 66 68 159 252 252 27 9 31 69 70 159 251 251 28 10 31 71 72 158 251 251 29 10 31 73 75 158 251 251 30 11 31 76 77 157 250 250 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 95 101 124 245 340 3 222 2 79 93 99 122 243 354 2 400 3 77 91 100 125 235 369 1 813 4 74 90 100 126 231 369 1 402 5 72 89 101 125 228 361 1 112 6 72 90 101 127 226 347 902 7 71 90 101 126 223 331 746 8 68 88 99 126 220 314 628 9 66 87 99 127 218 311 535 10 65 86 98 127 216 309 461 11 64 84 97 126 215 308 401 12 62 83 96 125 213 306 351 13 60 81 94 123 211 304 309 14 59 79 92 122 210 303 303 15 57 78 91 120 209 302 302 16 56 77 90 119 207 300 300 17 55 76 89 118 206 299 299 18 54 75 88 117 205 298 298 19 53 74 87 116 204 297 297 20 52 73 86 115 204 297 297 21 52 72 85 115 203 296 296 22 51 71 84 114 202 295 295 23 50 70 83 113 201 294 294 24 49 69 82 112 200 293 293 25 47 68 81 111 199 292 292 26 46 67 80 109 198 291 291 27 45 66 79 108 197 290 290 28 44 65 78 107 196 289 289 29 43 64 77 106 195 288 288 30 42 63 81 106 194 287 287 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 55 68 75 97 218 313 3 139 2 53 67 73 96 217 345 2 334 3 52 66 75 100 210 359 1 760 4 50 66 76 102 207 359 1 360 5 49 66 78 102 205 350 1 078 6 49 67 79 104 203 337 875 7 49 68 79 104 201 321 724 8 48 67 79 105 200 304 609 9 46 66 78 107 198 291 519 10 45 66 79 108 197 290 447 11 45 65 78 107 196 289 388 12 44 64 77 107 195 288 340 13 43 64 77 106 194 287 299 14 42 63 76 105 193 286 286 15 42 62 75 105 193 286 286 16 41 61 74 104 192 285 285 17 40 61 74 103 191 284 284 18 39 60 73 102 190 283 283 19 39 59 72 102 190 283 283 20 39 59 72 102 190 283 283 21 38 59 72 101 189 282 282 22 38 59 71 101 189 282 282 23 37 58 71 100 188 281 281 24 37 57 70 100 188 281 281 25 36 57 70 99 187 280 280 26 35 56 69 98 187 280 280 27 35 55 71 98 186 279 279 28 34 55 74 97 185 278 278 29 33 54 76 96 184 277 277 30 33 53 78 96 184 277 277 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 39 46 69 190 306 3 138 2 27 40 47 69 190 345 2 334 3 25 40 48 73 184 359 1 758 4 24 40 50 76 180 358 1 356 5 24 41 53 77 179 348 1 073 6 25 43 54 80 179 335 870 7 26 44 55 81 178 319 719 8 25 44 56 83 177 302 604 9 24 45 57 85 176 284 514 10 24 45 58 86 175 268 442 11 24 44 57 86 175 268 384 12 23 43 56 86 174 267 336 13 22 43 56 85 173 266 296 14 21 42 55 84 172 265 265 15 21 41 54 84 172 265 265 16 20 40 53 83 171 264 264 17 19 40 53 82 170 263 263 18 19 39 52 82 170 263 263 19 19 39 52 82 170 263 263 20 19 39 53 82 170 263 263 21 19 39 55 82 170 263 263 22 19 39 57 82 170 263 263 23 18 39 60 81 170 263 263 24 18 39 62 81 169 262 262 25 18 39 65 81 169 262 262 26 18 38 67 81 169 262 262 27 17 38 70 81 169 262 262 28 17 38 72 80 168 261 261 29 17 38 75 80 168 261 261 30 17 37 78 80 168 261 261 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 145 296 3 029 2 0 1 6 25 146 333 2 246 3 1 1 9 30 141 346 1 692 4 1 3 11 34 138 345 1 305 5 1 4 14 36 138 337 1 034 6 2 4 16 39 138 323 839 7 2 6 19 41 138 308 694 8 2 6 22 44 138 292 583 9 2 7 25 47 138 275 497 10 4 8 27 49 138 259 428 11 4 9 29 51 139 243 372 12 4 10 32 49 138 231 326 13 4 10 35 51 139 232 287 14 4 11 36 50 138 231 254 15 5 12 39 49 137 230 230 16 5 13 42 48 136 229 229 17 6 14 44 49 136 229 229 18 6 15 46 52 136 229 229 19 7 15 49 54 137 230 230 20 7 17 52 56 137 230 230 21 7 17 53 58 138 231 231 22 8 18 56 60 138 231 231 23 8 18 58 62 138 231 231 24 8 20 61 64 138 231 231 25 9 20 63 66 137 230 230 26 9 21 66 68 137 230 230 27 9 22 68 70 137 230 230 28 10 23 71 72 137 230 230 29 10 23 73 73 137 230 230 30 11 25 75 75 137 230 230 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 62 85 206 306 3 139 2 42 56 62 85 206 344 2 327 3 41 56 64 89 200 357 1 751 4 40 56 66 92 197 356 1 350 5 40 57 69 93 195 347 1 069 6 41 58 70 95 194 333 867 7 41 60 71 96 193 317 717 8 40 60 71 98 192 301 602 9 39 60 72 100 191 284 513 10 39 59 72 101 190 283 442 11 38 59 72 101 189 282 384 12 37 58 71 100 189 282 336 13 37 57 70 100 188 281 296 14 36 57 70 99 187 280 280 15 35 56 69 98 186 279 279 16 34 55 68 97 186 279 279 17 34 54 67 97 185 278 278 18 33 54 67 96 184 277 277 19 33 53 66 96 184 277 277 20 33 53 66 96 184 277 277 21 32 53 66 95 184 277 277 22 32 53 66 95 183 276 276 23 32 52 65 95 183 276 276 24 31 52 65 94 182 275 275 25 30 51 65 93 182 275 275 26 30 50 67 93 181 274 274 27 29 50 70 92 180 273 273 28 28 49 72 92 180 273 273 29 28 48 75 91 179 272 272 30 27 48 77 90 178 271 271 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 25 31 54 175 307 3 149 2 15 29 35 58 179 346 2 338 3 18 32 41 66 176 359 1 760 4 20 36 46 72 176 358 1 358 5 22 39 51 75 178 349 1 075 6 22 39 51 76 175 335 871 7 27 46 57 82 179 319 720 8 26 45 57 84 178 302 605 9 27 47 59 87 179 285 515 10 29 49 62 91 180 273 443 11 30 51 64 93 181 274 385 12 31 51 64 94 182 275 337 13 31 52 65 94 182 275 297 14 31 52 65 94 182 275 275 15 31 52 65 94 183 276 276 16 31 52 64 94 182 275 275 17 31 52 65 94 182 275 275 18 30 51 64 93 181 274 274 19 30 50 63 93 181 274 274 20 30 50 63 93 181 274 274 21 30 50 63 93 181 274 274 22 29 50 63 93 181 274 274 23 29 50 63 92 180 273 273 24 29 49 62 92 180 273 273 25 28 49 65 91 179 272 272 26 28 48 67 91 179 272 272 27 27 48 70 90 178 271 271 28 27 47 72 90 178 271 271 29 26 47 75 89 177 270 270 30 26 46 78 89 177 270 270 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 24 30 53 174 307 3 159 2 12 25 32 54 175 346 2 342 3 12 26 35 60 171 359 1 762 4 12 28 38 64 169 358 1 359 5 13 30 42 66 169 349 1 075 6 15 33 44 69 169 335 871 7 16 35 46 72 168 319 720 8 16 36 47 74 168 302 605 9 17 37 49 77 168 284 515 10 17 38 51 79 169 268 443 11 18 38 51 80 169 262 385 12 18 38 51 81 169 262 337 13 18 38 51 81 169 262 297 14 18 39 52 81 169 262 263 15 18 39 52 81 169 262 262 16 18 38 51 81 169 262 262 17 18 38 51 81 169 262 262 18 18 38 51 81 169 262 262 19 18 38 51 81 169 262 262 20 18 38 53 81 169 262 262 21 18 38 55 81 169 262 262 22 18 38 57 81 169 262 262 23 17 38 60 80 168 261 261 24 17 38 62 80 168 261 261 25 16 37 65 80 168 261 261 26 16 37 67 79 167 260 260 27 16 36 70 79 167 260 260 28 15 36 72 78 166 259 259 29 15 36 75 78 166 259 259 30 15 35 77 78 166 259 259 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 46 59 66 88 209 312 3 215 2 48 62 69 91 212 352 2 388 3 51 65 74 99 209 366 1 799 4 52 67 78 104 208 366 1 389 5 53 70 82 106 208 356 1 100 6 55 73 84 110 209 343 892 7 56 75 86 111 208 326 737 8 56 75 87 114 208 309 620 9 56 76 88 116 208 301 528 10 56 77 90 118 207 300 454 11 56 77 90 119 207 300 395 12 55 76 89 118 206 299 346 13 54 75 88 117 205 298 304 14 53 74 87 117 205 298 298 15 53 73 86 116 204 297 297 16 52 72 85 115 203 296 296 17 51 72 85 114 202 295 295 18 50 71 84 113 201 294 294 19 50 70 83 113 201 294 294 20 49 69 82 112 200 293 293 21 48 69 82 111 199 292 292 22 47 68 81 110 198 291 291 23 46 67 80 109 198 291 291 24 45 66 79 109 197 290 290 25 45 65 78 108 196 289 289 26 44 64 77 107 195 288 288 27 43 63 76 106 194 287 287 28 42 62 75 105 193 286 286 29 41 62 77 104 192 285 285 30 40 61 80 103 191 284 284 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 77 90 97 119 240 335 3 282 2 81 94 101 123 245 361 2 450 3 81 95 104 129 239 376 1 851 4 80 95 106 132 236 377 1 432 5 83 99 111 136 238 368 1 135 6 85 102 114 139 238 354 922 7 87 105 116 142 239 338 763 8 87 107 118 145 240 333 642 9 88 109 121 149 240 333 547 10 89 109 122 151 240 333 471 11 88 109 122 151 240 333 410 12 88 108 121 151 239 332 358 13 86 107 120 149 237 330 330 14 85 105 118 148 236 329 329 15 83 104 117 146 234 327 327 16 82 103 116 145 233 326 326 17 80 101 114 144 232 325 325 18 79 100 113 142 230 323 323 19 78 98 111 141 229 322 322 20 76 97 110 139 228 321 321 21 75 96 109 138 226 319 319 22 74 94 107 137 225 318 318 23 72 93 106 135 223 316 316 24 70 91 104 133 221 314 314 25 69 89 102 132 220 313 313 26 67 88 101 130 218 311 311 27 66 86 99 129 217 310 310 28 64 85 98 127 215 308 308 29 63 83 96 126 214 307 307 30 61 82 95 124 212 305 305 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 17 24 46 167 306 3 144 2 7 20 27 50 171 345 2 334 3 9 23 32 57 168 358 1 757 4 11 26 37 62 167 357 1 355 5 13 29 41 66 168 348 1 073 6 15 32 44 69 168 334 869 7 17 35 46 72 169 318 718 8 17 36 48 74 169 301 603 9 17 37 49 78 169 284 514 10 17 38 51 80 169 267 442 11 18 38 51 80 169 262 384 12 17 38 51 80 168 261 336 13 17 37 50 80 168 261 296 14 16 37 50 79 167 260 262 15 15 36 49 78 166 259 259 16 14 35 48 77 165 258 258 17 14 35 48 77 165 258 258 18 14 34 48 77 165 258 258 19 13 34 50 76 164 257 257 20 14 34 53 77 165 258 258 21 14 34 55 77 165 258 258 22 14 34 57 77 165 258 258 23 14 34 60 77 165 258 258 24 14 34 62 77 165 258 258 25 13 34 65 76 164 257 257 26 13 34 67 76 164 257 257 27 13 34 70 76 164 257 257 28 13 34 72 76 164 257 257 29 13 33 75 76 164 257 257 30 13 33 77 77 164 257 257 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 89 103 110 132 253 348 3 393 2 90 103 110 132 254 371 2 525 3 89 103 112 137 248 386 1 904 4 89 104 115 141 245 385 1 471 5 89 106 118 142 244 376 1 165 6 90 108 119 145 244 362 945 7 91 110 121 146 243 345 781 8 91 110 122 148 243 336 657 9 90 110 122 150 242 335 559 10 89 109 122 151 240 333 481 11 87 108 121 150 238 331 418 12 85 106 119 148 236 329 366 13 83 104 117 146 235 328 328 14 82 102 115 145 233 326 326 15 80 100 113 143 231 324 324 16 78 98 111 141 229 322 322 17 76 97 110 139 227 320 320 18 74 95 108 137 226 319 319 19 73 94 107 136 224 317 317 20 72 93 106 135 223 316 316 21 71 92 105 134 222 315 315 22 70 90 103 133 221 314 314 23 69 89 102 132 220 313 313 24 67 88 101 131 219 312 312 25 66 87 100 129 217 310 310 26 65 86 99 128 216 309 309 27 64 85 98 127 215 308 308 28 63 84 97 126 214 307 307 29 62 83 95 125 213 306 306 30 61 81 94 124 212 305 305 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 335 348 355 378 499 594 3 499 2 76 90 96 119 240 379 2 592 3 78 93 101 126 237 393 1 947 4 80 96 106 132 237 392 1 500 5 82 99 111 135 238 381 1 186 6 84 102 114 139 238 366 961 7 86 105 116 142 239 349 794 8 87 107 118 145 239 332 667 9 88 108 120 148 240 333 568 10 88 108 121 150 239 332 489 11 88 109 122 151 239 332 424 12 88 109 122 151 239 332 371 13 88 109 122 151 239 332 332 14 89 110 122 152 240 333 333 15 90 110 123 153 241 334 334 16 91 111 124 154 242 335 335 17 92 112 125 155 243 336 336 18 93 113 126 156 244 337 337 19 93 114 127 157 245 338 338 20 94 115 128 157 245 338 338 21 94 115 128 157 245 338 338 22 94 115 128 157 245 338 338 23 93 114 127 156 245 338 338 24 93 113 126 156 244 337 337 25 92 112 125 155 243 336 336 26 90 111 124 153 242 335 335 27 89 110 123 152 240 333 333 28 88 108 121 151 239 332 332 29 86 107 120 150 238 331 331 30 85 106 119 148 236 329 329 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 11 34 155 301 3 087 2 0 5 11 34 155 339 2 291 3 1 5 13 39 149 353 1 725 4 1 5 16 42 146 352 1 331 5 1 6 18 43 145 342 1 053 6 2 8 20 45 144 329 854 7 2 10 21 47 143 313 705 8 2 10 22 48 143 296 593 9 2 10 25 50 142 279 505 10 4 10 27 52 141 262 434 11 4 11 30 53 141 246 377 12 4 10 32 53 141 234 330 13 4 11 35 53 141 234 291 14 4 12 38 53 141 234 258 15 5 12 39 53 141 234 234 16 5 13 42 53 141 234 234 17 6 14 45 54 142 235 235 18 6 15 48 54 142 235 235 19 7 15 49 55 143 236 236 20 7 17 52 57 144 237 237 21 7 17 55 59 145 238 238 22 8 18 57 61 145 238 238 23 8 19 60 63 146 239 239 24 8 20 62 65 146 239 239 25 9 20 64 68 147 240 240 26 9 22 66 69 147 240 240 27 9 22 69 71 148 241 241 28 10 23 72 73 148 241 241 29 10 24 74 75 148 241 241 30 11 25 77 77 148 241 241 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 68 91 212 307 3 147 2 49 63 69 92 213 345 2 333 3 48 63 71 97 207 358 1 756 4 48 63 74 100 204 357 1 355 5 48 64 76 101 203 348 1 073 6 49 66 78 103 202 335 870 7 49 68 79 104 201 319 719 8 48 68 79 106 200 302 605 9 48 68 80 108 200 293 515 10 47 67 80 109 198 291 443 11 46 66 79 108 197 290 385 12 44 65 78 107 195 288 337 13 42 63 76 106 194 287 297 14 41 62 75 104 192 285 285 15 40 60 73 103 191 284 284 16 38 59 72 101 189 282 282 17 37 57 70 100 188 281 281 18 36 56 69 99 187 280 280 19 35 55 68 98 186 279 279 20 34 55 68 97 185 278 278 21 34 54 67 97 185 278 278 22 33 54 67 96 184 277 277 23 32 53 66 95 183 276 276 24 32 52 65 95 183 276 276 25 31 52 65 94 182 275 275 26 30 51 67 93 181 274 274 27 29 50 70 93 181 274 274 28 29 49 72 92 180 273 273 29 28 49 75 91 179 272 272 30 28 48 78 91 179 272 272 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 111 124 131 153 274 370 3 427 2 112 125 132 154 276 374 2 548 3 112 127 135 161 271 389 1 921 4 113 129 139 165 269 388 1 482 5 114 131 143 167 269 379 1 174 6 115 133 145 170 269 364 952 7 116 135 146 172 268 361 787 8 116 135 147 173 268 361 662 9 115 135 147 176 267 360 564 10 114 135 148 177 266 359 485 11 113 134 147 176 264 357 422 12 111 132 145 174 262 355 369 13 109 130 143 172 260 353 353 14 107 128 141 170 258 351 351 15 105 125 138 168 256 349 349 16 102 123 136 165 253 346 346 17 100 121 134 163 251 344 344 18 98 119 131 161 249 342 342 19 96 116 129 159 247 340 340 20 94 115 128 157 245 338 338 21 92 113 126 155 244 337 337 22 91 111 124 154 242 335 335 23 89 109 122 152 240 333 333 24 87 108 121 150 238 331 331 25 85 106 119 148 236 329 329 26 83 104 117 146 234 327 327 27 82 102 115 145 233 326 326 28 80 101 114 143 231 324 324 29 78 99 112 141 230 323 323 30 77 97 110 140 228 321 321 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 167 181 187 210 331 426 3 392 2 177 190 197 219 340 435 2 542 3 180 195 203 228 339 434 1 926 4 181 197 207 233 337 431 1 491 5 182 199 211 235 337 430 1 183 6 182 200 212 237 336 429 960 7 182 201 212 237 334 427 794 8 181 200 212 239 333 426 668 9 180 200 212 240 331 424 568 10 179 199 212 241 330 423 489 11 177 197 210 240 328 421 424 12 174 195 208 237 325 418 418 13 171 192 205 234 322 415 415 14 168 189 202 231 319 412 412 15 165 186 199 228 316 409 409 16 162 182 195 225 313 406 406 17 159 179 192 222 310 403 403 18 156 176 189 219 307 400 400 19 152 173 186 215 304 397 397 20 149 170 183 212 301 394 394 21 146 167 180 209 297 390 390 22 143 164 177 206 294 387 387 23 140 161 174 203 291 384 384 24 137 157 170 200 288 381 381 25 134 154 167 197 285 378 378 26 131 151 164 194 282 375 375 27 128 148 161 191 279 372 372 28 125 145 158 188 276 369 369 29 122 143 156 185 273 366 366 30 119 140 153 182 270 363 363 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 24 38 44 67 188 310 3 192 2 25 39 45 68 189 350 2 371 3 25 39 48 73 183 364 1 786 4 24 40 50 76 180 363 1 379 5 25 41 53 78 180 354 1 092 6 25 43 55 80 179 340 885 7 26 45 56 81 178 324 732 8 25 45 56 83 177 307 615 9 24 45 57 85 176 289 524 10 24 45 58 86 175 272 451 11 24 44 57 86 175 268 391 12 23 44 57 86 174 267 343 13 22 43 56 85 173 266 302 14 22 42 55 85 173 266 267 15 21 42 55 85 173 266 266 16 21 42 55 84 172 265 265 17 21 42 55 84 172 265 265 18 21 42 55 84 172 265 265 19 21 42 55 84 172 265 265 20 21 42 55 84 173 266 266 21 21 42 56 85 173 266 266 22 21 42 59 84 173 266 266 23 21 42 61 84 172 265 265 24 21 42 64 84 172 265 265 25 21 41 66 84 172 265 265 26 21 41 69 84 172 265 265 27 20 41 71 83 171 264 264 28 20 41 74 83 171 264 264 29 20 40 76 83 171 264 264 30 19 40 78 82 171 264 264 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 21 34 41 64 185 314 3 238 2 23 36 43 65 186 354 2 404 3 24 38 47 72 182 368 1 810 4 25 40 51 77 181 367 1 396 5 26 43 55 79 182 358 1 105 6 28 46 58 83 182 344 895 7 30 49 60 85 182 327 740 8 30 50 61 88 182 310 622 9 31 51 63 91 182 292 530 10 31 52 65 94 183 276 456 11 32 53 66 95 183 276 396 12 32 53 66 95 183 276 346 13 32 53 66 95 183 276 305 14 32 53 66 95 183 276 276 15 32 52 65 95 183 276 276 16 31 52 65 94 182 275 275 17 31 52 65 94 182 275 275 18 31 52 65 94 182 275 275 19 31 52 65 94 182 275 275 20 32 52 65 95 183 276 276 21 32 52 65 95 183 276 276 22 32 52 65 95 183 276 276 23 32 52 65 95 183 276 276 24 31 52 65 94 182 275 275 25 31 51 66 94 182 275 275 26 30 51 69 93 182 275 275 27 30 51 71 93 181 274 274 28 29 50 75 92 181 274 274 29 29 50 77 92 180 273 273 30 28 49 80 91 180 273 273 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 121 134 141 164 285 380 3 493 2 119 133 140 162 283 379 2 593 3 118 132 141 166 277 394 1 952 4 117 132 143 169 273 393 1 506 5 117 133 145 170 272 383 1 191 6 117 134 146 171 270 368 965 7 117 136 147 172 269 362 797 8 116 136 147 174 268 361 669 9 115 135 148 176 267 360 569 10 115 136 149 177 267 360 489 11 115 135 148 177 266 359 424 12 113 134 147 176 264 357 371 13 112 133 146 175 263 356 356 14 111 131 144 174 262 355 355 15 108 129 142 172 260 353 353 16 106 127 140 169 257 350 350 17 104 124 137 167 255 348 348 18 101 122 135 164 252 345 345 19 99 120 133 162 250 343 343 20 97 118 131 160 248 341 341 21 95 115 128 158 246 339 339 22 93 113 126 156 244 337 337 23 90 111 124 153 241 334 334 24 88 109 122 151 239 332 332 25 86 107 120 149 237 330 330 26 84 104 117 147 235 328 328 27 82 102 115 145 233 326 326 28 80 100 113 143 231 324 324 29 78 98 111 141 229 322 322 30 76 96 109 139 227 320 320 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 12 34 155 307 3 159 2 0 7 14 36 157 346 2 343 3 1 9 17 43 153 360 1 763 4 1 11 22 47 152 358 1 360 5 1 14 26 50 153 349 1 076 6 2 17 29 54 153 335 872 7 2 20 31 56 153 319 721 8 2 21 32 59 153 302 606 9 3 22 34 62 153 285 516 10 4 22 35 64 153 268 444 11 4 22 35 65 153 252 386 12 4 22 35 64 153 246 338 13 4 22 35 64 152 245 297 14 4 22 38 64 152 245 263 15 5 21 41 64 152 245 245 16 6 21 43 63 152 245 245 17 6 21 45 64 152 245 245 18 6 21 48 64 152 245 245 19 7 21 50 64 152 245 245 20 7 22 53 64 152 245 245 21 7 22 55 65 153 246 246 22 8 23 57 65 153 246 246 23 8 23 60 65 154 247 247 24 8 23 62 66 154 247 247 25 9 23 65 68 154 247 247 26 9 24 67 70 154 247 247 27 10 24 70 72 154 247 247 28 10 24 72 74 154 247 247 29 10 25 75 76 154 247 247 30 11 25 78 77 155 248 248 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 73 194 307 3 153 2 31 44 51 74 195 345 2 337 3 29 44 52 77 188 358 1 758 4 28 44 54 80 184 357 1 355 5 28 45 57 81 183 348 1 072 6 31 49 60 86 185 334 868 7 29 48 59 84 181 318 717 8 33 52 64 90 185 300 602 9 32 52 64 92 184 283 513 10 26 47 60 89 178 271 441 11 22 43 56 85 173 266 383 12 19 39 52 82 170 263 335 13 16 37 50 79 167 260 295 14 14 35 48 77 165 258 261 15 13 33 46 76 164 257 257 16 11 32 45 74 162 255 255 17 10 31 45 73 161 254 254 18 9 30 48 73 161 254 254 19 9 30 50 72 160 253 253 20 9 30 52 72 160 253 253 21 9 30 55 72 160 253 253 22 9 30 57 72 160 253 253 23 9 30 60 72 160 253 253 24 9 30 62 72 160 253 253 25 9 30 65 72 160 253 253 26 9 29 67 72 160 253 253 27 9 29 70 72 160 253 253 28 10 29 72 73 160 253 253 29 10 29 74 75 160 253 253 30 11 29 77 77 159 252 252 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 191 205 211 234 355 450 4 678 2 188 201 208 230 351 476 3 361 3 182 197 205 230 341 483 2 476 4 178 193 204 230 334 473 1 877 5 173 190 202 226 329 455 1 464 6 170 188 200 225 324 433 1 172 7 167 186 197 222 319 412 958 8 163 182 194 221 315 408 797 9 159 179 191 219 311 404 673 10 155 176 189 217 306 399 575 11 151 172 185 214 302 395 496 12 147 168 181 210 298 391 431 13 143 164 177 206 294 387 387 14 139 160 173 202 291 384 384 15 136 157 169 199 287 380 380 16 133 153 166 196 284 377 377 17 129 150 163 192 280 373 373 18 126 147 160 189 277 370 370 19 123 144 157 187 275 368 368 20 121 141 154 184 272 365 365 21 118 139 152 181 269 362 362 22 116 136 149 179 267 360 360 23 113 134 147 176 264 357 357 24 110 131 144 173 261 354 354 25 108 129 141 171 259 352 352 26 105 126 139 169 257 350 350 27 103 124 137 166 254 347 347 28 101 122 135 164 252 345 345 29 99 119 132 162 250 343 343 30 97 117 130 160 248 341 341 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 26 53 173 310 3 189 2 0 14 26 53 173 349 2 362 3 1 17 28 57 169 362 1 776 4 1 20 32 62 168 360 1 369 5 2 23 37 68 169 351 1 083 6 4 26 39 69 170 337 877 7 7 30 42 71 170 321 725 8 9 34 46 74 170 304 609 9 10 37 49 76 170 286 518 10 11 38 51 77 170 269 446 11 12 40 52 78 170 263 387 12 13 41 54 79 170 263 339 13 14 42 54 80 170 263 299 14 14 43 55 80 170 263 264 15 14 43 55 80 170 263 263 16 14 43 55 80 170 263 263 17 14 43 55 80 170 263 263 18 14 43 55 80 170 263 263 19 14 43 55 80 170 263 263 20 14 43 55 80 171 264 264 21 14 43 56 80 171 264 264 22 14 43 57 80 171 264 264 23 14 43 60 80 171 264 264 24 14 43 62 80 171 264 264 25 14 43 65 80 171 264 264 26 14 43 67 80 171 264 264 27 14 43 70 80 171 264 264 28 14 43 72 80 171 264 264 29 14 43 75 80 170 263 263 30 14 43 78 80 170 263 263 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 12 133 299 3 061 2 0 1 6 14 132 336 2 270 3 1 1 9 17 125 349 1 708 4 1 3 11 19 121 348 1 317 5 1 4 14 22 120 339 1 042 6 2 4 16 25 120 325 844 7 2 6 19 28 119 310 698 8 2 6 22 30 119 293 586 9 2 7 25 32 119 276 499 10 4 8 27 34 119 260 430 11 4 9 29 37 120 244 373 12 4 10 32 39 120 228 327 13 4 10 35 41 120 214 288 14 4 11 36 43 120 213 255 15 5 12 39 46 121 214 227 16 5 13 42 48 121 214 214 17 6 14 44 49 121 214 214 18 6 15 46 52 122 215 215 19 7 15 49 54 122 215 215 20 7 17 52 56 123 216 216 21 7 17 53 58 124 217 217 22 8 18 56 60 125 217 217 23 8 18 58 62 127 217 217 24 8 20 61 64 129 218 218 25 9 20 63 66 130 218 218 26 9 21 66 68 131 218 218 27 9 22 68 70 132 218 218 28 10 23 71 72 133 218 218 29 10 23 73 73 134 218 218 30 10 25 75 75 135 218 218 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 14 Euro Belgium 14 Euro Cyprus 14 Euro Estonia 14 Euro Finland 14 Euro France 14 Euro Germany 14 Euro Greece 14 Euro Ireland 14 Euro Italy 14 Euro Latvia 14 Euro Lithuania 14 Euro Luxembourg 14 Euro Malta 14 Euro Netherlands 14 Euro Portugal 14 Euro Slovakia 14 Euro Slovenia 14 Euro Spain 14 Czech koruna Czech Republic 12 Danish krone Denmark 15 Forint Hungary 3 Krona Sweden 8 Kuna Croatia 1 Lev Bulgaria  2 Pound sterling United Kingdom 20 Romanian leu Romania 3 Zloty Poland 11 KrÃ ³na Iceland 1 Norwegian krone Norway 37 Swiss franc Liechtenstein 4 Swiss franc Switzerland 4 Australian dollar Australia 10 Canadian dollar Canada 30 US dollar United States 42 Yen Japan 1